         16-11895-jlg                    Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36                                                          Main Document
                                                                                Pg 1 of 42
                                                                             UNITED STATES BANKRUPTCY COURT
                                                                          FOR THE SOUTHERN DISTRICT OF NEW YORK

In re: China Fishery Group Limited (CAYMAN) et. al.                                                                                                      Case No.                      16-11895 (JLG)
       (Jointly Administered)                                                                                                                    Reporting Period:                    October 31, 2018

                                                                                   MONTHLY OPERATING REPORT




                                                                                                                                                                           Affidavit / Supplement
     REQUIRED DOCUMENTS                                                  Form No.                Document Attached                    Explanation Attached
                                                                                                                                                                                 Attached
     Schedule of Cash Receipts and Disbursements                          MOR-1                            X                            See Notes Attached
     Bank Reconciliation (or copies of debtor’s bank
                                                                         MOR-1a                            X
     reconciliations)
     Schedule of Professional Fees Paid                                  MOR-1b                            X
     Copies of bank statements                                                                                                        Available upon request
     Cash disbursements journals                                                                                                      Available upon request
     Statement of Operations                                              MOR-2                            X                           See Notes Attached
     Balance Sheet                                                        MOR-3                            X                           See Notes Attached
     Status of Post-petition Taxes                                        MOR-4                            X
     Copies of IRS Form 6123 or payment receipt
     Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                MOR-4                            X
     Listing of aged accounts payable                                     MOR-4                            X
     Accounts Receivable Reconciliation and Aging                         MOR-5                            X
     Debtor Questionnaire                                                 MOR-5                            X
     See accompanying notes on following page.



     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.



     Signature of Debtor                                                                                                       Date

     Signature of Joint Debtor                                                                                                 Date

     Signature of Authorized Individual*                                                                                       Date


     Printed Name of Authorized Individual                                                                                     Title of Authorized Individual

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company.
         16-11895-jlg    Doc 1382        Filed 11/16/18 Entered 11/16/18 17:01:36          Main Document
                                                       Pg 2 of 42
NOTES TO MONTHLY OPERATING REPORT
Reporting Period: October 2018

Note 1
The Monthly Operating Report (“MOR”) includes activity for the following Debtors:




                                                                                    BANKRUPTCY
                         DEBTOR                                  Filing Date
                                                                                    CASE NUMBER

  Pacific Andes International Holdings Limited (Bermuda)           6/30/16            16-11890
  China Fishery Group Limited (CAYMAN)                             6/30/16            16-11895
  China Fisheries International Limited (SAMOA)                    6/30/16            16-11896
  N.S. Hong Investments (BVI) Limited                              6/30/16            16-11899
  Super investment Limited (CAYMAN)                                6/30/16            16-11903
  Smart Group Limited (CAYMAN)                                     6/30/16            16-11910
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                        6/30/16            16-11914    (See Note 8)
  CFGL (SINGAPORE) Private Limited                                 6/30/16            16-11915
  Fortress Agents Limited (BVI)                                    6/30/16            16-11916
  Ocean Expert International Limited (BVI)                         6/30/16            16-11917
  Growing Management Limited (BVI)                                 6/30/16            16-11919
  Target Shipping Limited (HONG KONG)                              6/30/16            16-11920
  Chanery Investment Inc. (BVI)                                    6/30/16            16-11921
  Champion Maritime Ltd (BVI)                                      6/30/16            16-11922
  Protein Trading Limited (SAMOA)                                  6/30/16            16-11923    (See Note 8)
  South Pacific Shipping Agency Ltd. (BVI)                         6/30/16            16-11924
  Pacific Andes Resources Development Limited                      9/29/16            16-12739
  Nouvelle Foods International Ltd                                 3/27/17            17-10733
  Golden Target Pacific Limited                                    3/27/17            17-10734
  Zhonggang Fisheries Limited                                      4/17/17            17-11020
  Pacific Andes International Holdings (BVI) Limited               4/17/17            17-11021
  Admired Agents Limited                                            5/2/17            17-11206
  Chiksano Management Limited                                       5/2/17            17-11207
  Clamford Holding Limited                                          5/2/17            17-11208
  Excel Concept Limited                                             5/2/17            17-11209
  Gain Star Management Limited                                      5/2/17            17-11210
  Grand Success Investment (Singapore) Private Limited              5/2/17            17-11211
  Hill Cosmos International Limited                                 5/2/17            17-11212
  Loyal Mark Holdings Limited                                       5/2/17            17-11213
  Metro Island International Limited                                5/2/17            17-11214
  Mission Excel International Limited                               5/2/17            17-11215
  Nat Prop Investments Limited                                      5/2/17            17-11216
  Pioneer Logistics Limited                                         5/2/17            17-11217
  Sea Capital International Limited                                 5/2/17            17-11218
  Shine Bright Management Limited                                   5/2/17            17-11219
  Superb Choice International Limited                               5/2/17            17-11220
  Toyama Holdings Limited                                           5/2/17            17-11221
      16-11895-jlg    Doc 1382      Filed 11/16/18 Entered 11/16/18 17:01:36 Main Document
                                                  Pg 3 of 42
On June 30, 2016, China Fishery Group Limited (Cayman) (“CFGL”) and certain of its affiliates, including
Pacific Andes International Holdings Limited (Bermuda), N.S. Hong Investment (BVI) Limited, South Pacific
Shipping Agency Limited (BVI), China Fisheries International Limited (Samoa), CFGL (Singapore) Private
Limited (“CFGLS”), Chanery Investment Inc. (BVI) (“Chanery”), Champion Maritime Limited (BVI)
(“Champion Maritime”), Growing Management Limited (BVI) (“Growing Management”), Target Shipping
Limited (HK) (“Target Shipping”), Fortress Agents Limited (BVI) (“Fortress Agents”), Ocean Expert
International Limited (BVI) (“Ocean Expert”), Protein Trading Limited (Samoa), CFG Peru Investments Pte.
Limited (Singapore) (“CFG Peru Singapore”), Smart Group Limited (Cayman), and Super Investment Limited
(Cayman) (collectively, the “June 2016 Debtors”) commenced voluntary cases under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”).

On September 29, 2016, Pacific Andes Resources Development Limited (Bermuda) (“PARD”) commenced a
voluntary case under chapter 11 of the Bankruptcy Code.

On March 27, 2017, Golden Target Pacific Limited (BVI) (“Golden Target”) and Nouvelle Foods International
Ltd. (BVI) (“Nouvelle”) and, together with Golden Target, the “March 2017 Debtors”) commenced voluntary
cases under chapter 11 of the Bankruptcy Code.

On April 17, 2017, Pacific Andes International Holdings (BVI) Limited (“PAIH BVI”) and Zhonggang
Fisheries Limited (“Zhonggang” and, together with PAIH BVI, the “April 2017 Debtors”) commenced
voluntary cases under chapter 11 of the Bankruptcy Code.

On May 2, 2017, Admired Agents Limited (BVI) (“Admired Agents”), Chiksano Management Limited (BVI)
(“Chiksano”), Clamford Holding Limited (BVI), Excel Concept Limited (BVI) (“Excel Concept”), Gain Star
Management Limited (BVI) (“Gain Star”), Grand Success Investment (Singapore) Private Limited, Hill
Cosmos International Limited (BVI) (“Hill Cosmos”), Loyal Mark Holdings Limited (BVI) (“Loyal Mark”),
Metro Island International Limited (BVI) (“Metro Island”), Mission Excel International Limited (BVI)
(“Mission Excel”), Natprop Investments Limited, Pioneer Logistics Limited (BVI) (“Pioneer Logistics”), Sea
Capital International Limited (BVI) (“Sea Capital”), Shine Bright Management Limited (BVI) (“Shine
Bright”), Superb Choice International Limited (BVI) (“Superb Choice”), and Toyama Holdings Limited (BVI)
(“Toyama Holdings”) (collectively, the “May Debtors” and, together with the June 2016 Debtors, PARD, the
March 2017 Debtors, and the April 2017 Debtors, the “Debtors”) commenced voluntary cases under chapter 11
of the Bankruptcy Code.

The Debtors are part of a larger group of companies that comprise the Pacific Andes Organization (“PA
Organization”). Other than the entities identified above, none of the entities in the PA Organization are
debtors under chapter 11 of the Bankruptcy Code; however, certain entities in the PA Organization are subject
to foreign restructuring or insolvency proceedings, including liquidation proceedings pending in the British
Virgin Islands. The accompanying unaudited financial statements included in this MOR represent the financial
activity of the Debtors identified in the table above, not other entities in the PA Organization.


Note 2
Debtor-in-Possession Financial Statements - The accompanying MOR-1 through MOR -5 and the supplemental
exhibits contained herein are unaudited, preliminary, and may not comply with generally accepted accounting
principles in the United States of America (“U.S. GAAP”) in all material respects. In addition, the financial
statements and the supplemental information contained herein represent the financial information for the
Debtors only. The Company’s non-Debtor affiliates are not included in the financial statements and
supplemental information contained herein, and accordingly, such statements and information do not represent
the consolidated financial results of the PA Organization.

                                                      2
        16-11895-jlg         Doc 1382         Filed 11/16/18 Entered 11/16/18 17:01:36                          Main Document
                                                            Pg 4 of 42
Note 3
The MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of
complying with the monthly operating requirements of the Bankruptcy Court and the United States Trustee.
The unaudited financial statements have been derived from the books and records of the Debtors. The
information presented herein has not been subject to all procedures that would typically be applied to financial
information presented in accordance with GAAP. Upon the application of such procedures the Debtors believe
that the financial information could be subject to changes, and these changes could be material. The
information furnished in this MOR includes normal recurring adjustments, but does not include all of the
adjustments that would typically be made for interim financial statements in accordance with GAAP.

Note 4
The results of operations herein are not necessarily indicative of results that are expected from any other period
or for the full year and may not necessarily reflect the combined results of operations, financial position or cash
flows of the Debtors in the future.

Note 5
On June 24, 2016, NS Hong Investment (BVI) Limited (“NS Hong”) and Meridian Investment Group (Pte)
Limited (“Meridian”) entered into a Loan Agreement, pursuant to which Meridian advanced $4,058,500 for
payment of professional fee advances. The parties subsequently agreed that such advances should be deemed
capital contributions to NS Hong. NS Hong has not yet issued shares to Meridian for such capital
contribution. These statements reflect such payment as a capital contribution. 1

The fee advances were advanced from NS Hong on behalf of Pacific Andes International Holdings Limited
(Bermuda) (“PAIH (Bermuda)”) in connection with these chapter 11 cases. The fee advances were initially
fully expensed on NS Hong’s books in error prior to the petition date. As a result, they were not recorded in the
Debtors’ balance sheets included in the MORs prior to September 2016. For the September 2016 MOR, the
Debtors corrected their Profit and Loss statement and Balance Sheet at September 30, 2016, to include the
professional fee expense (for the three months July through September 2016) and professional fee advances
balance for the month of September, respectively.

The following additions were made to the balance sheets and profit and loss statements for NS Hong and PAIH
(Bermuda) to reflect the transactions related to the fee advances:

NS Hong:
   Balance sheet: Due from PAIH (Bermuda) $4,058,500; Equity investment by Meridian $4,058,500

PAIH (Bermuda):
  Balance sheet: Other current assets – Fee Advances: $4,058,500; Due to NS Hong $4,058,500
  Profit & Loss: Restructuring expense - professional fees: $2,242,385 (July thru September 2016 expense)

Note 6
Intercompany Transactions

Investigation and reconciliation of intercompany claims is ongoing and the Debtors reserve the right to assert
intercompany receivables and/or dispute intercompany payables.

The Debtors have endeavored in good faith to identify the assets owned by and the liabilities owed by each
Debtor. While the accompanying schedules reflect the results of this effort, several factors may impact the
1
 On June 24, 2016, NS Hong and Meridian entered into an agreement to swap 61% of the shares of ACL Limited (BVI), currently wholly owned by
NS Hong for a 16% interest in Meridian. However, the conditions to such swap were not satisfied and the transaction proposed under the agreement
was not consummated. This statement, therefore, does not reflect such exchange.

                                                                       3
      16-11895-jlg      Doc 1382        Filed 11/16/18 Entered 11/16/18 17:01:36 Main Document
                                                       Pg 5 of 42
ability of the Debtor precisely to assign assets and liabilities to a particular entity (including the Debtors or non-
Debtor affiliates), including, but not limited to: (a) certain assets may be primarily used by an entity other than
the entity that holds title to such assets according to the Debtors’ books and records; (b) certain liabilities may
have been nominally incurred by one entity, yet such liabilities may have actually been incurred by, or the
invoices related to such liabilities may have been issued to or in the name of, an affiliate; and (c) certain
creditors of the Debtors may have treated one or more of the Debtors and its affiliates as a consolidated entity
rather than as differentiated entities.

Postpetition Intercompany Transactions
During the postpetition period, the Debtors received funding for third party payments by two methods:
(a) payments made by Debtors on behalf of other Debtors (“Debtor Funding”); and (b) payments made by non-
Debtor affiliates on behalf of Debtors (“Non-Debtor Funding”).
    • Debtor Funding – During the postpetition period, payments were made by Debtors on behalf of other
       Debtors for operating expenses and UST fees because several Debtors either had insufficient cash or no
       bank accounts to pay for such expenditures. The Debtors accounted for these transactions as
       intercompany payables/receivables among the Debtors.
    • Consolidation of funds to Treasury Company – Pursuant to the Cash Management Order [Dkt. Nos. 93
       and 258], during October, the Debtors closed almost all their foreign bank accounts and consolidated the
       funds in a U.S. bank account held by CFIL (a treasury company) and maintained at Signature Bank.
       The Debtors accounted for these transfers to Signature Bank by recording journal entries between CFIL
       and the affiliated Debtors through intercompany accounts.
    • Non-Debtor Funding –During the postpetition period, there were two types of transactions between
       Debtors and non-Debtors: transactions between Debtors and non-Debtor affiliates resulting in payments
       by non-Debtors to Debtors; and transactions between Debtors and third parties that were paid for by
       non-Debtors. The Debtors account for both types of transactions through journal entries. The following
       is a summary of these transactions:


Transactions between Debtors and non-Debtors:
PAIH: From its petition date through April 16, 2017, PAIH (Bermuda), a Debtor, recorded approximately
$200,000 in monthly interest income from PAIH (BVI), a non-Debtor affiliate, through April 16, 2017. The
interest resulted from prepetition loans made by PAIH (Bermuda) to PAIH (BVI). Each month, PAIH
(Bermuda) recorded a receivable due from PAIH (BVI) for this interest obligation. Following commencement
of a chapter 11 case for PAIH (BVI) on April 17, 2017, interest no longer accrued on the prepetition loans made
by PAIH (Bermuda) to PAIH (BVI).

The intercompany receivable balance increased on PAIH (Bermuda)’s books each month. That balance was
reduced when payments were made by non-Debtors to or on behalf of PAIH (Bermuda) in satisfaction of
obligations owed by such non-Debtors to PAIH (BVI). See discussion below. PAIH (BVI) does not make the
monthly interest payments due to PAIH (Bermuda) directly because PAIH (BVI) is a holding company and has
no operations or bank accounts.

CFGL Singapore: CFGL Singapore (“CFGLS”), a Debtor, provides application management and SAP services
to two Peruvian entities (CFG Investment SAC and Corporacion Pesquera Inca SAC) in consideration of
approximately $110,000 per month. CFGLS records an intercompany receivable from these entities each month
and in turn records an intercompany payable to a non-Debtor affiliate (Paramount Holdings Limited) that owns
the licenses for the software provided by CFGLS to the two Peruvian entities. The monthly accrual of IT
service revenue under CFGLS is subject to a 30% statutory local governmental withholding tax in Peru.
Postpetition, the Peruvian entities have not remitted payment to CFGLS or the Debtors, and the Debtors have
not remitted payments to Paramount.


                                                          4
       16-11895-jlg   Doc 1382  Filed 11/16/18 Entered 11/16/18 17:01:36               Main Document
                                               Pg 6 of 42
Cash paid by non-Debtors on behalf of the Debtors:

During the postpetition period, certain non-Debtor affiliates made payments to third parties to satisfy the
Debtors’ administrative expenses. These payments are summarized as follows:
   • Payments made to satisfy PAIH (Bermuda)’s obligations to third parties. During the postpetition period,
       certain non-Debtor affiliates (primarily Pacific Andes Enterprises (HK) (“PAE HK”); Quality Food
       (Singapore) Pte. Limited (“Quality Food”); and Champion Shipping Limited (“Champion Shipping”))
       made payments on account of postpetition liabilities owed by the Debtors. In addition, those three non-
       Debtor entities made payments on behalf of other non-Debtors. These payments were treated as having
       been made on account of PAIH (BVI)’s obligation owed to PAIH (Bermuda) which is discussed above.
       The Debtors’ journal entries reflect those transactions as intercompany accounts payable to PAIH
       (Bermuda) (as opposed to an intercompany account payable to PAE HK, Quality Food, or Champion
       Shipping). Since its petition date through the month of April 2017, PAIH (Bermuda) recorded interest
       income due from PAIH BVI on account of its outstanding loan obligation of approximately $2,277,000.
       Total payments made by non-Debtor affiliates for PAIH’s obligations during the postpetition period on
       behalf of PAIH BVI was approximately $9,696,000.

   •   Payments made on behalf of Pacific Andes Enterprises (BVI) Limited (“PAE (BVI)”). PAE (BVI) and
       PAE (HK) historically functioned as the treasury companies for the PARD and PAIH groups,
       respectively. In addition, PAE (BVI) acted to centralize the recording of the payments made by the
       PAIH or PARD group companies on behalf of the CFGL group of companies.

       Postpetition payments were made by PAE HK and Quality Food for postpetition expense obligations of
       two Debtors: CFGL and China Fisheries International Limited (Samoa) (“CFIL”). These payments
       (which were staff payroll, directors’ salaries, and ordinary course professional fees) were recorded by
       the Debtors as amounts paid on behalf of PAE (BVI) and reflected as intercompany payables owing
       from the Debtors to PAE (BVI).

   •   Payments made directly by non-Debtor affiliates on behalf of the Debtors. Payments were made by
       Sustainable Fishing Resources S.A.C. (“Sustainable”) to cover the payroll for crew employed by South
       Pacific Shipping Agency (“SPSA”). These payments were recorded as an intercompany payable due
       from SPSA to Sustainable.

Note 7
Payments to the directors of PAIH (Bermuda), PARD, and CFGL include both independent and non-
independent directors, as follows:
                                                       PAIH
                                                     (Bermuda)       PARD           CFGL
                                                      ($000's)      ($000's)       ($000's)

        Independent Directors                    $         11.5 $        107.2 $           9.0
        Non-independent Directors                $         51.0 $         25.4 $          20.7
         total                                   $         62.5 $        132.6 $          29.7

   •   Payments to PARD independent directors are made annually. All other payments to directors for
       PARD, PAIH, and CFGL are paid monthly.

   •   PARD independent director payments have been paid by non-Debtor Quality Food on behalf of PARD.

   •   CFGL independent director payments have been paid by CFGL PL, a Singapore Debtor, since the
       independent directors are based in Singapore
                                                    5
       16-11895-jlg   Doc 1382     Filed 11/16/18 Entered 11/16/18 17:01:36          Main Document
                                                 Pg 7 of 42

   •   Commencing June 2017, all directors of PAIH (Bermuda) (independent and non-independent), PARD
       and CFGL non-independent directors were paid by PAE Limited (“PAE Ltd”) on their behalf. Prior to
       June, such payments were made by Pacific Andes Enterprises (Hong Kong) Limited (“PAE (HK)”).

   •   The above directors’ payments were paid directly by non-Debtors and other Debtor affiliates. Although
       cash was not transferred to PAIH (Bermuda), PARD, and CFGL, the amounts are reported as
       expenditures of each respective Debtor and advances from the paying entity for reporting purposes.
       Such advances were recorded as intercompany loans on each respective Debtor’s balance sheets.


Note 8
On November 10, 2016, the U.S. Trustee sought approval of William A. Brandt, Jr., as the Chapter 11 Trustee
of CFG Peru Singapore [Dkt. No. 218]. On that same date, the Court entered an order approving the selection of
Mr. Brandt as the Chapter 11 Trustee. [Dkt. No. 219]. On March 6, 2017, Mr. Brandt filed his first MOR for
the period November 10, 2016 through November 30, 2016, for CFG Peru Singapore and Protein Trading.

Pursuant to the CFG Peru Singapore MOR prepared by Mr. Brandt, the Chapter 11 Trustee plans to refile the
MORs for the time period covering November 10, 2016 through January 31, 2017. The Chapter 11 Trustee will
take responsibility for filing future MORs for CFG Peru and Protein Trading. Accordingly, the MOR reported
herein excludes the activity for CFG Peru Singapore and Protein Trading.

Note 9
Certain Debtors have made fee advance payments to retained professionals and the amounts have been recorded
on the books of those Debtors. Irrespective of this asset being recorded on one Debtor’s books, the fee
advances were made on behalf of all the Debtors. For purposes of these interim MORs, no allocation has been
made to reflect the fee advance balances on each of the Debtors’ books.

Note 10
Debtor PARD recorded a tax accrual in its financial statements of US$1.168 million and US$0.865 million
relating to Hong Kong profit tax liabilities incurred during the years 2013 and 2014, respectively.




                                                      6
                                                          16-11895-jlg         Doc 1382                      Filed 11/16/18 Entered 11/16/18 17:01:36                                                                  Main Document                                       MOR 1
                                                                                                                           Pg 8 of 42                                                                                                                             OCTOBER 31, 2018




In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1)
Case No. 16-11895 (JLG)
Reporting Period: October 2018




        For the Period October 1, 2018 through October 31, 2018             PAIH                   CFGL              CFIL                NS Hong              Super Investment     Smart Group (1)          CFGLPL          Fortress         Ocean Expert (1)


                                                                           16-11890               16-11895          16-11896             16-11899                 16-11903             16-11910             16-11915        16-11916             16-11917


CASH BEGINNING OF PERIOD                                           $                    -     $           (239) $       316,139      $              -     $                  -     $              -     $        26,943                -     $              -
RECEIPTS
Interest Income                                                                         -                 -                    8                    -                        -                    -                 -                  -                    -
Rental Income                                                                           -                 -                  -                      -                        -                    -                 -                  -                    -
Reimbursement of IT shared services                                                     -                 -                  -                      -                        -                    -                 -                  -                    -
Non-debtor affiliate advances                                                           -                 -                  -                      -                        -                    -                 -                  -                    -
Debtor affiliate advances                                                             4,880            10,127            (17,555)                   325                      325                  325            (8,827)               325                  325
Interbank Funding                                                                       -                 -                  -                      -                        -                    -                 -                  -                    -
Other                                                                                   165               -                  -                      -                        -                    -              23,167                -                    -
Total Receipts                                                                        5,045            10,127            (17,547)                   325                      325                  325            14,339                325                  325
DISBURSEMENTS
 Crew Wages and bonuses                                                                 -                 -                    -                    -                        -                    -                 -                  -                    -
Utilities                                                                               -                 -                    -                    -                        -                    -                 225                -                    -
Legal and Professional - Ordinary Course Professionals                                  -                 -                    -                    -                        -                    -                 -                  -                    -
Legal and Professional - Outside Noticing Professionals                                 -                 -                    -                                                                                    -
Retained Professionals                                                                  -                 -                    -                                                                                    -
Labor and employee benefits                                                             -                 -                    -                    -                        -                    -                 -                  -                    -
Directors Salaries                                                                      -               9,152                  -                    -                        -                    -                 -                  -                    -
Management fee                                                                          -                 -                    -                    -                        -                    -               2,815                -                    -
Bankruptcy Claims Agent                                                                 -                 -                    -                                                                                    -
US Trustee Fees                                                                       4,880               975                  325                  325                      325                  325               325                325                  325
Other Restructuring Expenses                                                            -                 -                    -                    -                        -                    -                 -                  -                    -
Miscellaneous                                                                           -                   12                 -                    -                        -                    -              12,806                -                    -
Total Disbursements                                                                   4,880            10,139                  325                  325                      325                  325            16,172                325                  325


Net Cash Flow                                                                          165                   (12)        (17,872)                   -                        -                    -               (1,832)              -                    -
(Receipts Less Disbursements)

Cash - End Of Period                                                                   165                (251)         298,267                     -                        -                    -              25,111                -                    -


                                                                  Notes:
                                                                  Note: See Notes to Monthly Operating Report.
                                                                   (1) Debtor does not have a bank account.




                                                                                                                                               2
                                                          16-11895-jlg         Doc 1382                        Filed 11/16/18 Entered 11/16/18 17:01:36                                                                      Main Document                                                                        MOR 1
                                                                                                                             Pg 9 of 42                                                                                                                                                                  OCTOBER 31, 2018




In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1)
Case No. 16-11895 (JLG)
Reporting Period: October 2018




                                                                        Growing                                                                                                                                                                                                           Admired Agents
        For the Period October 1, 2018 through October 31, 2018                          Target Shipping (1)        Chanery (1)           Champion                SPSA                PARD                  Nouvelle         Golden Target      Zhonggang (1)        PAIH (BVI) (1)
                                                                       Management                                                                                                                                                                                                          Limited (1)

                                                                        16-11919              16-11920               16-11921             16-11922               16-11924             16-12739              17-10733           17-10734             17-11020             17-11021             17-11206

CASH BEGINNING OF PERIOD                                           $               -     $               -      $               -     $              -       $              -     $        35,272       $      (152,987) $           12,094     $              -     $              -     $              -
RECEIPTS
Interest Income                                                                    -                     -                      -                    -                      -                   3                      -                -                      -                    -                    -
Rental Income                                                                      -                     -                      -                    -                      -                 -                        -                -                      -                    -                    -
Reimbursement of IT shared services                                                -                     -                      -                    -                      -                 -                        -                -                      -                    -                    -
Non-debtor affiliate advances                                                      -                     -                      -                    -                      -                 -                        -                -                      -                    -                    -
Debtor affiliate advances                                                          325                   325                    325                  325                    325             1,625                      325              325                    325                  325                  325
Interbank Funding                                                                  -                     -                      -                    -                      -                 -                        -                -                      -                    -                    -
Other                                                                              -                     -                      -                    -                      -                 (18)                     -               (107)                   -                    -                    -
Total Receipts                                                                     325                   325                    325                  325                    325             1,610                      325              218                    325                  325                  325
DISBURSEMENTS
 Crew Wages and bonuses                                                            -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Utilities                                                                          -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Legal and Professional - Ordinary Course Professionals                             -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Legal and Professional - Outside Noticing Professionals                                                  -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Retained Professionals                                                                                   -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Labor and employee benefits                                                        -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Directors Salaries                                                                 -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Management fee                                                                     -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Bankruptcy Claims Agent                                                                                  -                      -                    -                      -                 -                     -                     -                    -                    -                    -
US Trustee Fees                                                                    325                   325                    325                  325                    325             1,625                   325                   325                  325                  325                  325
Other Restructuring Expenses                                                       -                     -                      -                    -                      -                 -                     -                     -                    -                    -                    -
Miscellaneous                                                                      -                     -                      -                    -                      -                   25                1,482                   -                    -                    -                    -
Total Disbursements                                                                325                   325                    325                  325                    325             1,650                 1,807                   325                  325                  325                  325

Net Cash Flow                                                                      -                     -                      -                    -                      -                    (40)             (1,482)              (107)                   -                    -                    -
(Receipts Less Disbursements)

Cash - End Of Period                                                               -                     -                      -                    -                      -              35,232              (154,469)             11,987                    -                    -                    -




                                                                                                                                                         3
                                                          16-11895-jlg        Doc 1382                        Filed 11/16/18 Entered 11/16/18 17:01:36                                                           Main Document            MOR 1
                                                                                                                           Pg 10 of 42                                                                                           OCTOBER 31, 2018




In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1)
Case No. 16-11895 (JLG)
Reporting Period: October 2018




                                                                                                                                                       Grand Success
                                                                        Chiksano                                                  Gain Star                                Hill Cosmos          Loyal Mark
                                                                                            Clamford           Excel Concept                            Investment
        For the Period October 1, 2018 through October 31, 2018        Management                                                Management                               International      Holdings Limited
                                                                                         Holding Limited       Limited (1)                          (Singapore) Private
                                                                        Limited                                                   Limited                                  Limited (1)             (1)
                                                                                                                                                        Limited (1)
                                                                        17-11207            17-11208            17-11209          17-11210               17-11211           17-11212            17-11213

CASH BEGINNING OF PERIOD                                           $               -               7,600                   -             (275)                      -                  -                   -
RECEIPTS
Interest Income                                                                    -                   -                   -                 -                     -                   -                   -
Rental Income                                                                      -                   -                   -                 -                     -                   -                   -
Reimbursement of IT shared services                                                -                   -                   -                 -                     -                   -                   -
Non-debtor affiliate advances                                                      -                   -                   -                 -                     -                   -                   -
Debtor affiliate advances                                                          325                 325                 325               325                   325                 325                 325
Interbank Funding                                                                  -                   -                   -                 -                     -                   -                   -
Other                                                                              -                   -                   -                 -                     -                   -                   -
Total Receipts                                                                     325                 325                 325               325                   325                 325                 325
DISBURSEMENTS
 Crew Wages and bonuses                                                            -                   -                   -                 -                     -                   -                   -
Utilities                                                                          -                   -                   -                 -                     -                   -                   -
Legal and Professional - Ordinary Course Professionals                             -                   -                   -                 -                     -                   -                   -
Legal and Professional - Outside Noticing Professionals                            -                   -                   -                 -                     -                   -                   -
Retained Professionals                                                             -                   -                   -                 -                     -                   -                   -
Labor and employee benefits                                                        -                   -                   -                 -                     -                   -                   -
Directors Salaries                                                                 -                   -                   -                 -                     -                   -                   -
Management fee                                                                     -                   -                   -                 -                     -                   -                   -
Bankruptcy Claims Agent                                                            -                   -                   -                 -                     -                   -                   -
US Trustee Fees                                                                    325                 325                 325               325                   325                 325                 325
Other Restructuring Expenses                                                       -                   -                   -                 -                     -                   -                   -
Miscellaneous                                                                      -                     6                 -                   3                   -                   -                   -
Total Disbursements                                                                325                 331                 325               328                   325                 325                 325


Net Cash Flow                                                                      -                    (6)                -                  (3)                   -                  -                   -
(Receipts Less Disbursements)

Cash - End Of Period                                                               -               7,594                   -             (278)                      -                  -                   -




                                                                                                                                               4
                                                          16-11895-jlg       Doc 1382                     Filed 11/16/18 Entered 11/16/18 17:01:36                                                           Main Document                                                      MOR 1
                                                                                                                       Pg 11 of 42                                                                                                                                     OCTOBER 31, 2018




In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (1)
Case No. 16-11895 (JLG)
Reporting Period: October 2018



                                                                                                                                                                                                                               CURRENT             CUMULATIVE
                                                                                                                                                                                                                                PERIOD            FILING TO DATE

                                                                     Metro Island       Mission Excel        Natprop              Pioneer             Sea Capital        Shine Bright      Superb Choice
                                                                                                                                                                                                              Toyama           COMBINED
        For the Period October 1, 2018 through October 31, 2018     International      International       Investments       Logistics Limited      International       Management         International                                          COMBINED TOTAL
                                                                                                                                                                                                         Holdings Limited       TOTAL
                                                                     Limited (1)        Limited (1)        Limited (1)              (1)                Limited          Limited (1)         Limited (1)
                                                                      17-11214           17-11215           17-11216             17-11217             17-11218            17-11219          17-11220         17-11221

CASH BEGINNING OF PERIOD                                                         -                  -                  -                    -                 (275)                  -                 -                128        244,401        $      1,746,479
RECEIPTS
Interest Income                                                                  -                  -                  -                    -                    -                   -                 -                -                    11                  42
Rental Income                                                                    -                  -                  -                    -                    -                   -                 -                -                -                     -
Reimbursement of IT shared services                                              -                  -                  -                    -                    -                   -                 -                -                -                     -
Non-debtor affiliate advances                                                    -                  -                  -                    -                    -                   -                 -                -                -                 348,128
Debtor affiliate advances                                                        325                325                325                  325                  325                 325               325              325              0                        0
Interbank Funding                                                                -                  -                  -                    -                    -                   -                 -                -              -                       -
Other                                                                            -                  -                  -                    -                    -                   -                 -                -           23,207                  54,856
Total Receipts                                                                   325                325                325                  325                  325                 325               325              325         23,218                 403,026
DISBURSEMENTS
 Crew Wages and bonuses                                                          -                  -                  -                    -                    -                   -                 -                -              -                       -
Utilities                                                                        -                  -                  -                    -                    -                   -                 -                -              225                   3,986
Legal and Professional - Ordinary Course Professionals                           -                  -                  -                    -                    -                   -                 -                -              -                   293,150
Legal and Professional - Outside Noticing Professionals                          -                  -                  -                    -                    -                   -                 -                -              -                    27,949
Retained Professionals                                                           -                  -                  -                    -                    -                   -                 -                -              -                 1,051,356
Labor and employee benefits                                                      -                  -                  -                    -                    -                   -                 -                -              -                       -
Directors Salaries                                                               -                  -                  -                    -                    -                   -                 -                -            9,152                 156,355
Management fee                                                                   -                  -                  -                    -                    -                   -                 -                -            2,815                  54,461
Bankruptcy Claims Agent                                                          -                  -                  -                    -                    -                   -                 -                -              -                   108,269
US Trustee Fees                                                                  325                325                325                  325                  325                 325               325              325         17,880                 106,050
Other Restructuring Expenses                                                     -                  -                  -                    -                    -                   -                 -                -              -                       -
Miscellaneous                                                                    -                  -                  -                    -                      3                 -                 -                  6         14,345                 124,725
Total Disbursements                                                              325                325                325                  325                  328                 325               325              331         44,417               1,926,302


Net Cash Flow                                                                    -                  -                  -                    -                     (3)                -                 -                 (6)        (21,198)             (1,523,276)
(Receipts Less Disbursements)

Cash - End Of Period                                                             -                  -                  -                    -                 (278)                  -                 -                122        223,203                 223,203




                                                                                                                                                5
     16-11895-jlg                 Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36 Main DocumentMOR 1
                                                                        Pg 12 of 42     Summary of Disbursements- Debtors Affiliated Non Debtors



In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Summary of Disbursements By Debtor
Case No. 16-11895 (JLG)
Reporting Period: October 2018



                                                                                           PAID BY NON-
                                                                                              DEBTOR                      CUMULATIVE
                                                                            PAID DIRECTLY
                                                                                          AFFILIATES ON      TOTAL      FILING TO DATE -
                                                                BANKRUPTCY BY DEBTORS-
                         DEBTOR                                                             BEHALF OF   DISBURSEMENTS - DISBURSEMENTS
                                                                CASE NUMBER   CURRENT
                                                                                            DEBTORS -   CURRENT PERIOD    June 30, 2016 to
                                                                               PERIOD
                                                                                             CURRENT                      October 31, 2018
                                                                                              PERIOD


  Pacific Andes International Holdings Limited (Bermuda)           16-11890   $        4,880   $    62,564   $       67,444   $    8,059,487
  China Fishery Group Limited (CAYMAN)                             16-11895   $       10,139   $    36,149   $       46,288   $    1,156,299
  China Fisheries International Limited (SAMOA)                    16-11896   $          325   $     3,269   $        3,594   $      668,416
  N.S. Hong Investments (BVI) Limited                              16-11899   $          325   $       -     $          325   $        2,797
  Super investment Limited (CAYMAN)                                16-11903   $          325   $       -     $          325   $        7,887
  Smart Group Oimited (CAYMAN)                                     16-11910   $          325   $       -     $          325   $        9,981
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                        16-11914   $          -     $       -     $          -     $        2,432
  CFGL (SINGAPORE) Private Limited                                 16-11915   $       16,172   $       -     $       16,172   $      217,476
  Fortress Agents Limited (BVI)                                    16-11916   $          325   $       -     $          325   $        3,704
  Ocean Expert International Limited (BVI)                         16-11917   $          325   $       -     $          325   $        3,654
  Growing Management Limited (BVI)                                 16-11919   $          325   $       -     $          325   $        3,703
  Target Shipping Limited (HONG KONG)                              16-11920   $          325   $       -     $          325   $        3,898
  Chanery Investment Inc. (BVI)                                    16-11921   $          325   $     2,535   $        2,860   $      117,190
  Champion Maritime Ltd (BVI)                                      16-11922   $          325   $       -     $          325   $        3,654
  Protein Trading Limited (SAMOA)                                  16-11923   $          -     $       -     $          -     $          423
  South Pacific Shipping Agency Ltd. (BVI)                         16-11924   $          325   $       -     $          325   $      267,423
  Pacific Andes Resources Development Limited                      16-12739   $        1,650   $    26,077   $       27,728   $    1,446,122
 Nouvelle Foods International Ltd                                  17-10733   $        1,807   $       -     $        1,807   $       28,453
 Golden Target Pacific Limited                                     17-10734   $          325   $       -     $          325   $       20,727
 Zhonggang Fisheries Limited                                       17-11020   $          325   $       -     $          325   $        1,950
 Pacific Andes International Holdings (BVI) Limited                17-11021   $          325   $       -     $          325   $        5,896
 Admired Agents Limited                                            17-11206   $         325    $       -     $          325   $        3,969
 Chiksano Management Limited                                       17-11207   $         325    $       -     $          325   $        3,328
 Clamford Holding Limited                                          17-11208   $         331    $     1,181   $        1,512   $        4,359
 Excel Concept Limited                                             17-11209   $         325    $       -     $          325   $        3,969
 Gain Star Management Limited                                      17-11210   $         328    $       -     $          328   $        3,495
 Grand Success Investment (Singapore) Private Limited              17-11211   $         325    $       -     $          325   $        6,389
 Hill Cosmos International Limited                                 17-11212   $         325    $       -     $          325   $        3,328
 Loyal Mark Holdings Limited                                       17-11213   $         325    $       -     $          325   $        3,328
 Metro Island International Limited                                17-11214   $         325    $       -     $          325   $        3,969
 Mission Excel International Limited                               17-11215   $         325    $       -     $          325   $        3,328
 Natprop Investments Limited                                       17-11216   $         325    $       -     $          325   $        3,425
 Pioneer Logistics Limited                                         17-11217   $         325    $       -     $          325   $        3,328
 Sea Capital International Limited                                 17-11218   $         328    $       -     $          328   $        2,604
 Shine Bright Management Limited                                   17-11219   $         325    $       -     $          325   $        3,328
 Superb Choice International Limited                               17-11220   $         325    $       -     $         325 $           3,328
 Toyama Holdings Limited                                           17-11221   $         331    $       -     $         331 $           3,443


TOTAL DISBURSEMENTS BY LEGAL ENTITY                                           $       44,417   $   131,775   $      176,192   $   12,090,494


Note: See Notes to Monthly Operating Report.




                                                                                  6
                                     16-11895-jlg          Doc 1382       Filed 11/16/18 Entered 11/16/18 17:01:36                                        Main Document                                          MOR 1
                                                                                       Pg 13 of 42                                                                           Summary of Affiliated Non-Debtor Payments


In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Summary of Disbursements Paid by Non-Debtor
 Affiliates on behalf of Debtors
Case No. 16-11895 (JLG)
Reporting Period: October 2018



                                                           BANKRUPTCY CASE
                           DEBTOR
                                                               NUMBER            Jul-16           Aug-16         Sep-16          Oct-16          Nov-16          Dec-16          Jan-17          Feb-17

  Pacific Andes International Holdings Limited (Bermuda)       16-11890      $    121,857 $         63,846 $        60,000 $        62,564 $        62,564 $        62,564 $       173,500 $        62,564
  China Fishery Group Limited (CAYMAN)                         16-11895            45,767           43,912          24,794          30,220          29,539          29,639          29,703          29,393
  China Fisheries International Limited (SAMOA)                16-11896            31,574           31,621          31,621          31,522          31,468          31,414          31,465          17,012
  N.S. Hong Investments (BVI) Limited                          16-11899               -                -               -               -               -               -               -               -
  Super investment Limited (CAYMAN)                            16-11903               -                -               -               -               -             2,510             -               -
  Smart Group Oimited (CAYMAN)                                 16-11910               -                -               -               -               -             2,510             -               -
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                    16-11914               -                -               -             2,432             -               -               -               -
  CFGL (SINGAPORE) Private Limited                             16-11915               -              8,012             -             8,588           2,955           2,885          27,366             -
  Fortress Agents Limited (BVI)                                16-11916               -                -               -               -               -               -               -               -
  Ocean Expert International Limited (BVI)                     16-11917               -                -               -               -               -               -               -               -
  Growing Management Limited (BVI)                             16-11919               -                -               -               -               -               -               -               -
  Target Shipping Limited (HONG KONG)                          16-11920               -                -               -               -                32             -               -               -
  Chanery Investment Inc. (BVI)                                16-11921                             26,594           2,382           3,083           5,996           4,443           3,023           2,444
  Champion Maritime Ltd (BVI)                                  16-11922                   -            -               -               -               -               -               -               -
  Protein Trading Limited (SAMOA)                              16-11923                   -            -               -               -               -               -               -               -
  South Pacific Shipping Agency Ltd. (BVI)                     16-11924                   -         84,079             -               -               -            47,974         105,113             -
  Pacific Andes Resources Development Limited                  16-12739                   -            -               -            42,846          74,968          36,076         104,310          38,695
 Nouvelle Foods International Ltd                              17-10733                   -            -               -               -               -               -               -               -
 Golden Target Pacific Limited                                 17-10734                   -            -               -               -               -               -               -               -
 Zhonggang Fisheries Limited                                   17-11020                   -            -               -               -               -               -               -               -
 Pacific Andes International Holdings (BVI) Limited            17-11021                   -            -               -               -               -               -               -               -
 Admired Agents Limited                                        17-11206                   -            -               -               -               -               -               -               -
 Chiksano Management Limited                                   17-11207                   -            -               -               -               -               -               -               -
 Clamford Holding Limited                                      17-11208                   -            -               -               -               -               -               -               -
 Excel Concept Limited                                         17-11209                   -            -               -               -               -               -               -               -
 Gain Star Management Limited                                  17-11210                   -            -               -               -               -               -               -               -
 Grand Success Investment (Singapore) Private Limited          17-11211                   -            -               -               -               -               -               -               -
 Hill Cosmos International Limited                             17-11212                   -            -               -               -               -               -               -               -
 Loyal Mark Holdings Limited                                   17-11213                   -            -               -               -               -               -               -               -
 Metro Island International Limited                            17-11214                   -            -               -               -               -               -               -               -
 Mission Excel International Limited                           17-11215                   -            -               -               -               -               -               -               -
 Natprop Investments Limited                                   17-11216                   -            -               -               -               -               -               -               -
 Pioneer Logistics Limited                                     17-11217                   -            -               -               -               -               -               -               -
 Sea Capital International Limited                             17-11218                   -            -               -               -               -               -               -               -
 Shine Bright Management Limited                               17-11219                   -            -               -               -               -               -               -               -
 Superb Choice International Limited                           17-11220                   -            -               -               -               -               -               -               -
 Toyama Holdings Limited                                       17-11221                   -            -               -               -               -               -               -               -

TOTAL DISBURSEMENTS BY LEGAL ENTITY                                          $    199,198     $    258,065   $     118,798   $     181,256   $     207,522   $     220,015   $     474,480   $     150,108

Note: See Notes to Monthly Operating Report.




                                                                                                       7
                                     16-11895-jlg          Doc 1382       Filed 11/16/18 Entered 11/16/18 17:01:36                                          Main Document                                       MOR 1
                                                                                       Pg 14 of 42                                                                          Summary of Affiliated Non-Debtor Payments


In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Summary of Disbursements Paid by Non-Debtor
 Affiliates on behalf of Debtors
Case No. 16-11895 (JLG)
Reporting Period: October 2018

                                                                                 < Revised >
                                                           BANKRUPTCY CASE
                           DEBTOR
                                                               NUMBER             Mar-17           Apr-17          May-17          Jun-17          Jul-17          Aug-17

  Pacific Andes International Holdings Limited (Bermuda)       16-11890      $       241,144 $       413,763 $     1,566,762 $       117,404 $        75,954 $        62,564
  China Fishery Group Limited (CAYMAN)                         16-11895               78,113          84,753          20,513          20,513          20,651          73,332
  China Fisheries International Limited (SAMOA)                16-11896               17,032          12,035          12,063          13,459           7,132          12,147
  N.S. Hong Investments (BVI) Limited                          16-11899                  -               -               -               -               -               -
  Super investment Limited (CAYMAN)                            16-11903                  -               -               -               -               -               -
  Smart Group Oimited (CAYMAN)                                 16-11910                  -               -               -               -               -               -
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                    16-11914                  -               -               -               -               -               -
  CFGL (SINGAPORE) Private Limited                             16-11915                  -               -               -               -               -               -
  Fortress Agents Limited (BVI)                                16-11916                  -               -               -             1,378             -               -
  Ocean Expert International Limited (BVI)                     16-11917                  -               -               -             1,378             -               -
  Growing Management Limited (BVI)                             16-11919                  -               -               -             1,378             -               -
  Target Shipping Limited (HONG KONG)                          16-11920                  -               -               -             1,013             -               -
  Chanery Investment Inc. (BVI)                                16-11921                2,094           2,995           2,192           3,655           2,864           6,112
  Champion Maritime Ltd (BVI)                                  16-11922                  -               -               -             1,378             -               -
  Protein Trading Limited (SAMOA)                              16-11923                  -               -               -               -               -               -
  South Pacific Shipping Agency Ltd. (BVI)                     16-11924                  -               -               -             1,378             -               -
  Pacific Andes Resources Development Limited                  16-12739              135,533          30,610          25,385          25,838          36,374          46,048
 Nouvelle Foods International Ltd                              17-10733                  -               -             1,053             -               -               -
 Golden Target Pacific Limited                                 17-10734                  -               -             3,431             -            12,988             -
 Zhonggang Fisheries Limited                                   17-11020                                  -               -               -               -               -
 Pacific Andes International Holdings (BVI) Limited            17-11021                    -             -               -               -               -               -
 Admired Agents Limited                                        17-11206                    -             -               -             2,019             -               -
 Chiksano Management Limited                                   17-11207                    -             -               -             1,378             -               -
 Clamford Holding Limited                                      17-11208                    -             -               -               -               -               -
 Excel Concept Limited                                         17-11209                    -             -               -             2,019             -               -
 Gain Star Management Limited                                  17-11210                    -             -               -             1,378             -               -
 Grand Success Investment (Singapore) Private Limited          17-11211                    -             -               -               -               -               -
 Hill Cosmos International Limited                             17-11212                    -             -               -             1,378             -               -
 Loyal Mark Holdings Limited                                   17-11213                    -             -               -             1,378             -               -
 Metro Island International Limited                            17-11214                    -             -               -             2,019             -               -
 Mission Excel International Limited                           17-11215                    -             -               -             1,378             -               -
 Natprop Investments Limited                                   17-11216                    -             -               -               -               -               -
 Pioneer Logistics Limited                                     17-11217                    -             -               -             1,378             -               -
 Sea Capital International Limited                             17-11218                    -             -               -               487             -               -
 Shine Bright Management Limited                               17-11219                    -             -               -             1,378             -               -
 Superb Choice International Limited                           17-11220                    -             -               -             1,378             -               -
 Toyama Holdings Limited                                       17-11221                    -             -               -             1,378             -               -

TOTAL DISBURSEMENTS BY LEGAL ENTITY                                          $       473,915   $     544,156   $   1,631,399   $     207,722   $     155,962   $     200,204

Note: See Notes to Monthly Operating Report.




                                                                                                       8
                                     16-11895-jlg          Doc 1382       Filed 11/16/18 Entered 11/16/18 17:01:36                                    Main Document                                           MOR 1
                                                                                       Pg 15 of 42                                                                        Summary of Affiliated Non-Debtor Payments


In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Summary of Disbursements Paid by Non-Debtor
 Affiliates on behalf of Debtors
Case No. 16-11895 (JLG)
Reporting Period: October 2018



                                                           BANKRUPTCY CASE
                           DEBTOR
                                                               NUMBER            Sep-17          Oct-17          Nov-17          Dec-17          Jan-18          Feb-18          Mar-18          Apr-18

  Pacific Andes International Holdings Limited (Bermuda)       16-11890      $      62,564 $       366,337 $        81,171 $     1,183,338 $       134,047 $        62,564 $        91,860 $     1,066,057
  China Fishery Group Limited (CAYMAN)                         16-11895             14,103          14,240          16,053          14,103          15,216          14,103          26,193          14,241
  China Fisheries International Limited (SAMOA)                16-11896             17,130          12,115           4,015          13,390           9,102           3,419          13,460           3,414
  N.S. Hong Investments (BVI) Limited                          16-11899                -               -               325             -               325             -               -               -
  Super investment Limited (CAYMAN)                            16-11903                -               -               325             -               325             -             2,705             -
  Smart Group Oimited (CAYMAN)                                 16-11910                -               -               325             -               325             -             2,055             -
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                    16-11914                -               -               -               -               -               -               -               -
  CFGL (SINGAPORE) Private Limited                             16-11915                -               -               325             -               650             -               -               -
  Fortress Agents Limited (BVI)                                16-11916                -               -               325             -               325             -               -               -
  Ocean Expert International Limited (BVI)                     16-11917                -               -               325             -               325             -               -               -
  Growing Management Limited (BVI)                             16-11919                -               -               325             -               325             -               -               -
  Target Shipping Limited (HONG KONG)                          16-11920                -               288             325             -               325             -               -               -
  Chanery Investment Inc. (BVI)                                16-11921              2,260           3,367           2,503           2,223           3,677           2,247           8,495           2,493
  Champion Maritime Ltd (BVI)                                  16-11922                -               -               325             -               325             -               -               -
  Protein Trading Limited (SAMOA)                              16-11923                -               -               -               -               -               -               -               -
  South Pacific Shipping Agency Ltd. (BVI)                     16-11924                -               -               325             -               325             -               -               -
  Pacific Andes Resources Development Limited                  16-12739             30,655          51,479         117,071          28,193          81,513          30,826          41,431         139,727
 Nouvelle Foods International Ltd                              17-10733                -               -               325             -               325             -               -             1,181
 Golden Target Pacific Limited                                 17-10734                -               -               325             -               325             -               -             2,033
 Zhonggang Fisheries Limited                                   17-11020                -               -               325             -               325             -               -               -
 Pacific Andes International Holdings (BVI) Limited            17-11021                -               -             2,590             -               325             -               -               -
 Admired Agents Limited                                        17-11206                -               -               325             -               325             -               -               -
 Chiksano Management Limited                                   17-11207                -               -               325             -               325             -               -               -
 Clamford Holding Limited                                      17-11208                -               -             1,378             -               325             -               -               -
 Excel Concept Limited                                         17-11209                -               -               325             -               325             -               -               -
 Gain Star Management Limited                                  17-11210                -               -               325             -               325             -               -               -
 Grand Success Investment (Singapore) Private Limited          17-11211                -               -               325             -               325             -               -               -
 Hill Cosmos International Limited                             17-11212                -               -               325             -               325             -               -               -
 Loyal Mark Holdings Limited                                   17-11213                -               -               325             -               325             -               -               -
 Metro Island International Limited                            17-11214                -               -               325             -               325             -               -               -
 Mission Excel International Limited                           17-11215                -               -               325             -               325             -               -               -
 Natprop Investments Limited                                   17-11216                -               -             1,800             -               325             -               -               -
 Pioneer Logistics Limited                                     17-11217                -               -               325             -               325             -               -               -
 Sea Capital International Limited                             17-11218                -               -               325             -               325             -               -               -
 Shine Bright Management Limited                               17-11219                -               -               325             -               325             -               -               -
 Superb Choice International Limited                           17-11220                -               -               325             -               325             -               -               -
 Toyama Holdings Limited                                       17-11221                -               -               325             -               325             -               -               -

TOTAL DISBURSEMENTS BY LEGAL ENTITY                                          $     126,711   $     447,826   $     235,356   $   1,241,246   $     253,630   $     113,159   $     186,199   $   1,229,145

Note: See Notes to Monthly Operating Report.




                                                                                                     9
                                     16-11895-jlg          Doc 1382       Filed 11/16/18 Entered 11/16/18 17:01:36                                    Main Document                                           MOR 1
                                                                                       Pg 16 of 42                                                                        Summary of Affiliated Non-Debtor Payments


In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Summary of Disbursements Paid by Non-Debtor
 Affiliates on behalf of Debtors
Case No. 16-11895 (JLG)
Reporting Period: October 2018



                                                           BANKRUPTCY CASE
                           DEBTOR
                                                               NUMBER            May-18          Jun-18          Jul-18          Aug-18          Sep-18          Oct-18          Total to Date

  Pacific Andes International Holdings Limited (Bermuda)       16-11890      $      66,333 $        63,164 $       189,183 $        97,518 $        90,521 $        62,564 $          6,764,274
  China Fishery Group Limited (CAYMAN)                         16-11895             14,103          14,103          51,095          14,103          29,333          36,149              847,978
  China Fisheries International Limited (SAMOA)                16-11896             12,877           3,314           3,322           3,311           3,307           3,269              417,009
  N.S. Hong Investments (BVI) Limited                          16-11899                -               -               -               -               -               -                    650
  Super investment Limited (CAYMAN)                            16-11903                -               -               -               -               -               -                  5,865
  Smart Group Oimited (CAYMAN)                                 16-11910                -             1,110             -               -             2,355             -                  8,680
  CFG Peru Intestments PTE.LTD. (SINGAPORE)                    16-11914                -               -               -               -               -               -                  2,432
  CFGL (SINGAPORE) Private Limited                             16-11915                -               -               -               -               -               -                 50,781
  Fortress Agents Limited (BVI)                                16-11916                -               -               -               -               -               -                  2,028
  Ocean Expert International Limited (BVI)                     16-11917                -               -               -               -               -               -                  2,028
  Growing Management Limited (BVI)                             16-11919                -               -               -               -               -               -                  2,028
  Target Shipping Limited (HONG KONG)                          16-11920                -               -               -               -               288             -                  2,272
  Chanery Investment Inc. (BVI)                                16-11921              8,489           2,227           2,620           2,287           2,265           2,535              115,565
  Champion Maritime Ltd (BVI)                                  16-11922                -               -               -               -               -               -                  2,028
  Protein Trading Limited (SAMOA)                              16-11923                -               -               -               -               -               -                    -
  South Pacific Shipping Agency Ltd. (BVI)                     16-11924                -               -               -               -               -               -                239,194
  Pacific Andes Resources Development Limited                  16-12739             40,762          25,849          38,911          32,509          51,441          26,077            1,333,127
 Nouvelle Foods International Ltd                              17-10733                -               -               -               -               -               -                  2,883
 Golden Target Pacific Limited                                 17-10734                -               -               -               -               -               -                 19,102
 Zhonggang Fisheries Limited                                   17-11020                -               -               -               -               -               -                    650
 Pacific Andes International Holdings (BVI) Limited            17-11021                -               -               -               -             1,681             -                  4,596
 Admired Agents Limited                                        17-11206                -               -               -               -               -               -                  2,669
 Chiksano Management Limited                                   17-11207                -               -               -               -               -               -                  2,028
 Clamford Holding Limited                                      17-11208                -               -               -               -               -             1,181                2,883
 Excel Concept Limited                                         17-11209                -               -               -               -               -               -                  2,669
 Gain Star Management Limited                                  17-11210                -               -               -               -               -               -                  2,028
 Grand Success Investment (Singapore) Private Limited          17-11211                -               -               -               -               -               -                    650
 Hill Cosmos International Limited                             17-11212                -               -               -               -               -               -                  2,028
 Loyal Mark Holdings Limited                                   17-11213                -               -               -               -               -               -                  2,028
 Metro Island International Limited                            17-11214                -               -               -               -               -               -                  2,669
 Mission Excel International Limited                           17-11215                -               -               -               -               -               -                  2,028
 Natprop Investments Limited                                   17-11216                -               -               -               -               -               -                  2,125
 Pioneer Logistics Limited                                     17-11217                -               -               -               -               -               -                  2,028
 Sea Capital International Limited                             17-11218                -               -               -               -               -               -                  1,137
 Shine Bright Management Limited                               17-11219                -               -               -               -               -               -                  2,028
 Superb Choice International Limited                           17-11220                -               -               -               -               -               -                  2,028
 Toyama Holdings Limited                                       17-11221                -               -               -               -               -               -                  2,028

TOTAL DISBURSEMENTS BY LEGAL ENTITY                                          $     142,563   $     109,766   $     285,131   $     149,728   $     181,192   $     131,775   $        9,856,228

Note: See Notes to Monthly Operating Report.




                                                                                                    10
                                              16-11895-jlg   Doc 1382          Filed 11/16/18 Entered 11/16/18 17:01:36                                    Main Document                                        MOR 1-1
                                                                                            Pg 17 of 42                                                                                                CFGL-OCTOBER 2018


China Fishery Group Limited (CAYMAN)
Cash Activity
US$
10/31/2018
                                                                                                                                                           Standard Standard Standard Standard
                                                               China   China    China                                                                      Chartered Chartered Chartered Chartered   Debtor
                                                               CITIC   CITIC    CITIC   HSBC   HSBC        HSBC        HSBC   HSBC   Rabobank   Rabobank     Bank      Bank      Bank      Bank      affiliate
                                                               8000    4201     4228    9579   9579        8001        9579   9579     0111       3411       6574      1081      3441      1819      paid on
For the Period October 1, 2018 through October 31, 2018         HK$     US$      EUR    AUD    EUR         HKD         SGD    US$      US$        SGD        HKD       US$       SGD       US$        behalf     Total



CASH BEGINNING OF PERIOD                                           -      -        -      -      -           (239)       -      -         -          -          -         -         -         -            -        (239)
RECEIPTS
Collections of Post Petition Accounts receivable                   -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Interest Income                                                    -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Rental Income                                                      -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Reimbursement of IT shared services                                -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Non-debtor affiliate advances                                      -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Debtor affiliate advances                                          -      -        -      -      -            -          -      -         -          -          -         -         -         -        10,127     10,127
Interbank Funding                                                  -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Other                                                              -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Total Receipts                                                     -      -        -      -      -            -          -      -         -          -          -         -         -         -        10,127     10,127
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                            -      -        -      -      -            -          -      -         -          -          -         -         -         -           -
 Bunker Fuel                                                       -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
 Crew Wages and bonuses                                            -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
 Spares and stores                                                 -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
 Vessels miscellaneous expenses                                    -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Utilities                                                          -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Legal and Professional - Ordinary Course Professionals             -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Legal and Professional - Outside Noticing Professionals            -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Retained Professionals                                             -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Labor and employee benefits                                        -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Directors Salaries                                                 -      -        -      -      -            -          -      -         -          -          -         -         -         -         9,152      9,152
Printing and stationary                                            -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Management fee                                                     -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Bankruptcy Claims Agent                                            -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Rent & rate                                                        -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
US Trustee Fees                                                    -      -        -      -      -            -          -      -         -          -          -         -         -         -           975        975
Other Restructuring Expenses                                       -      -        -      -      -            -          -      -         -          -          -         -         -         -           -          -
Miscellaneous                                                      -      -        -      -      -                12     -      -         -          -          -         -         -         -           -            12
Total Disbursements                                                -      -        -      -      -                12     -      -         -          -          -         -         -         -        10,127     10,139

Net Cash Flow                                                      -      -        -      -      -            (12)       -      -         -          -          -         -         -         -            -         (12)
(Receipts Less Disbursements)

Cash - End Of Period                                               -      -        -      -      -           (251)       -      -         -          -          -         -         -         -            -        (251)




                                                                                                      11
                                    16-11895-jlg          Doc 1382   Filed 11/16/18 Entered 11/16/18 17:01:36           Main Document                   MOR 1-2
                                                                                  Pg 18 of 42                                                  CFIL OCTOBER 2018

China Fisheries International Limted (SAMOA)
Cash Activity
US$
10/31/2018

                                                                     China   China   China
                                                                     CITIC   CITIC   CITIC    HSBC   HSBC    HSBC        HSBC   HSBC    HSBC    HSBC
                                                                     55001   55002   55028    7761   57761   1001        7761   7761    7761    7761
For the Period October 1, 2018 through October 31, 2018               US$     JPY     EUR     AUD     EUR    HKD          JPY   NZD     SGD     US$



CASH BEGINNING OF PERIOD                                                 -      -         -      -      -       602         -      -       -      4,734
RECEIPTS
Collections of Post Petition Accounts receivable                         -      -         -      -      -           -       -      -       -        -
Interest Income                                                          -      -         -      -      -           -       -      -       -        -
Rental Income                                                            -      -         -      -      -           -       -      -       -        -
Reimbursement of IT shared services                                      -      -         -      -      -           -       -      -       -        -
Non-debtor affiliate advances                                            -      -         -      -      -           -       -      -       -        -
Debtor affiliate advances                                                -      -         -      -      -           -       -      -       -        -
Interbank Funding                                                        -      -         -      -      -           -       -      -       -        -
Other                                                                    -      -         -      -      -           -       -      -       -        -
Total Receipts                                                           -      -         -      -      -           -       -      -       -        -
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                                  -      -         -      -      -           -       -      -       -        -
 Bunker Fuel                                                             -      -         -      -      -           -       -      -       -        -
 Crew Wages and bonuses                                                  -      -         -      -      -           -       -      -       -        -
 Spares and stores                                                       -      -         -      -      -           -       -      -       -        -
 Vessels miscellaneous expenses                                          -      -         -      -      -           -       -      -       -        -
Utilities                                                                -      -         -      -      -           -       -      -       -        -
Legal and Professional - Ordinary Course Professionals                   -      -         -      -      -           -       -      -       -        -
Legal and Professional - Outside Noticing Professionals                  -      -         -      -      -           -       -      -       -        -
Retained Professionals                                                   -      -         -      -      -           -       -      -       -        -
Labor and employee benefits                                              -      -         -      -      -           -       -      -       -        -
Directors Salaries                                                       -      -         -      -      -           -       -      -       -        -
Printing and stationary                                                  -      -         -      -      -           -       -      -       -        -
Management fee                                                           -      -         -      -      -           -       -      -       -        -
Bankruptcy Claims Agent                                                  -      -         -      -      -           -       -      -       -        -
Rent & rate                                                              -      -         -      -      -           -       -      -       -        -
US Trustee Fees                                                          -      -         -      -      -           -       -      -       -        -
Other Restructuring Expenses                                             -      -         -      -      -           -       -      -       -        -
Miscellaneous                                                            -      -         -      -      -           -       -      -       -        -
Total Disbursements                                                      -      -         -      -      -           -       -      -       -        -

Net Cash Flow                                                            -      -         -      -      -           -       -      -       -        -
(Receipts Less Disbursements)


Cash - End Of Period                                                     -      -         -      -      -       602         -      -       -      4,734




                                                                                     12
                                    16-11895-jlg          Doc 1382   Filed 11/16/18 Entered 11/16/18 17:01:36                    Main Document                                 MOR 1-2
                                                                                  Pg 19 of 42                                                                         CFIL OCTOBER 2018

China Fisheries International Limted (SAMOA)
Cash Activity
US$
10/31/2018
                                                                                                                                            Standard
                                                                                                                                            Chartered
                                                                     Rabobank Rabobank Rabobank    Rabobank   Signature      Signature        Bank
                                                                       0111     0112     0113        3412        3585           4662          9036
For the Period October 1, 2018 through October 31, 2018                US$      US$      US$         SGD         US$            US$            US$        Total



CASH BEGINNING OF PERIOD                                                  -        -           -         -         26,748       246,803        37,251       316,139
RECEIPTS
Collections of Post Petition Accounts receivable                          -        -           -         -            -              -            -               -
Interest Income                                                           -        -           -         -            -              -                8           8
Rental Income                                                             -        -           -         -            -              -            -             -
Reimbursement of IT shared services                                       -        -           -         -            -              -            -             -
Non-debtor affiliate advances                                             -        -           -         -            -              -            -             -
Debtor affiliate advances                                                 -        -           -         -        (11,375)        (6,180)         -         (17,555)
Interbank Funding                                                         -        -           -         -            -              -            -             -
Other                                                                     -        -           -         -            -              -            -             -
Total Receipts                                                            -        -           -         -        (11,375)        (6,180)             8     (17,547)
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                                   -        -           -         -           -               -            -
 Bunker Fuel                                                              -        -           -         -           -               -            -               -
 Crew Wages and bonuses                                                   -        -           -         -           -               -            -               -
 Spares and stores                                                        -        -           -         -           -               -            -               -
 Vessels miscellaneous expenses                                           -        -           -         -           -               -            -               -
Utilities                                                                 -        -           -         -           -               -            -               -
Legal and Professional - Ordinary Course Professionals                    -        -           -         -           -               -            -               -
Legal and Professional - Outside Noticing Professionals                   -        -           -         -           -               -            -               -
Retained Professionals                                                    -        -           -         -           -               -            -               -
Labor and employee benefits                                               -        -           -         -           -               -            -               -
Directors Salaries                                                        -        -           -         -           -               -            -               -
Printing and stationary                                                   -        -           -         -           -               -            -               -
Management fee                                                            -        -           -         -           -               -            -               -
Bankruptcy Claims Agent                                                   -        -           -         -           -               -            -               -
Rent & rate                                                               -        -           -         -           -               -            -               -
US Trustee Fees                                                           -        -           -         -           325             -            -               325
Other Restructuring Expenses                                              -        -           -         -           -               -            -
Miscellaneous                                                             -        -           -         -           -               -            -               -
Total Disbursements                                                       -        -           -         -           325             -            -               325

Net Cash Flow                                                             -        -           -         -        (11,700)        (6,180)             8     (17,872)
(Receipts Less Disbursements)


Cash - End Of Period                                                      -        -           -         -         15,049       240,623        37,259       298,267




                                                                                          13
     16-11895-jlg                Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36 Main Document     MOR 1-3
                                                                       Pg 20 of 42                CFGL SINGAPORE-OCTOBER 2018

CFGL (SINGAPORE) Private Limited
Cash Activity
US$
10/31/2018
                                                                         United      Debtor
                                                                        Overseas     affiliate
                                                                         Bank        paid on
                                                                          6644        behalf
                                                                          SGD          US$       Total
For the Period October 1, 2018 through October 31, 2018

CASH BEGINNING OF PERIOD                                                   26,943          -      26,943
RECEIPTS
Collections of Post Petition Accounts receivable                              -            -         -
Interest Income                                                               -            -         -
Rental Income                                                                 -            -         -
Reimbursement of IT shared services                                           -            -         -
Non-debtor affiliate advances                                                 -            -         -
Debtor affiliate advances                                                  (9,152)         325    (8,827)
Interbank Funding                                                             -            -         -
Other                                                                      23,167          -      23,167
Total Receipts                                                             14,014          325    14,339
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales
 Bunker Fuel                                                                  -            -         -
 Crew Wages and bonuses                                                       -            -         -
 Spares and stores                                                            -            -         -
 Vessels miscellaneous expenses                                               -            -         -
Utilities                                                                     225          -         225
Legal and Professional - Ordinary Course Professionals                        -            -         -
Legal and Professional - Outside Noticing Professionals                       -            -         -
Retained Professionals                                                        -            -         -
Labor and employee benefits                                                   -            -         -
Directors Salaries                                                            -            -         -
Printing and stationary                                                       -            -         -
Management fee                                                              2,815          -       2,815
Bankruptcy Claims Agent                                                       -            -         -
Rent & rate                                                                   -            -         -
US Trustee Fees                                                               -            325       325
Other Restructuring Expenses                                                  -            -         -
Miscellaneous                                                              12,806          -      12,806
Total Disbursements                                                        15,847          325    16,172

Net Cash Flow                                                              (1,832)         -      (1,832)
(Receipts Less Disbursements)


Cash - End Of Period                                                       25,111          -      25,111
                                      16-11895-jlg        Doc 1382           Filed 11/16/18 Entered 11/16/18 17:01:36                 Main Document                               MOR 1-4
                                                                                          Pg 21 of 42                                                                  PARD - OCTOBER 2018

Pacific Andes Resources Development Limited
Cash Activity
US$
10/31/2018

                                                                China          DBS    DBS    DBS    Standard Standard     Standard Standard     Debtor
                                                                CITIC          Bank   Bank   Bank   Chartered Chartered   Chartered Chartered   affiliate
                                                                8801           5869   5850   5850     8383      4195        1762      3395      paid on
                                                                 US$           RMB    SGD    US$       HKD      US$          US$      SGD        behalf
For the Period October 1, 2018 through October 31, 2018                                                                                                     Total


CASH BEGINNING OF PERIOD                                         6,995           -       -      -      3,630     1,906       21,326    1,416         -       35,272
RECEIPTS
Collections of Post Petition Accounts receivable                     -           -       -      -        -         -            -        -           -          -
Interest Income                                                          3       -       -      -        -         -            -        -           -            3
Rental Income                                                        -           -       -      -        -         -            -        -           -          -
Reimbursement of IT shared services                                  -           -       -      -        -         -            -        -           -          -
Non-debtor affiliate advances                                        -           -       -      -        -         -            -        -           -          -
Debtor affiliate advances                                            -           -       -      -        -         -            -        -         1,625      1,625
Interbank Funding                                                    -           -       -      -        -         -            -        -           -          -
Other                                                                -                          -        -         -            -        (18)        -          (18)
Total Receipts                                                           3       -       -      -        -         -            -        (18)      1,625      1,610
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                              -           -       -      -        -         -            -        -           -          -
 Bunker Fuel                                                         -           -       -      -        -         -            -        -           -          -
 Crew Wages and bonuses                                              -           -       -      -        -         -            -        -           -          -
 Spares and stores                                                   -           -       -      -        -         -            -        -           -          -
 Vessels miscellaneous expenses                                      -           -       -      -        -         -            -        -           -          -
Utilities                                                            -           -       -      -        -         -            -        -           -          -
Legal and Professional - Ordinary Course Professionals               -           -       -      -        -         -            -        -           -          -
Legal and Professional - Outside Noticing Professionals              -           -       -      -        -         -            -        -           -          -
Retained Professionals                                               -           -       -      -        -         -            -        -           -          -
Labor and employee benefits                                          -           -       -      -        -         -            -        -           -          -
Directors Salaries                                                   -           -       -      -        -         -            -        -           -          -
Printing and stationary                                              -           -       -      -        -         -            -        -           -          -
Management fee                                                       -           -       -      -        -         -            -        -           -          -
Bankruptcy Claims Agent                                              -           -       -      -        -         -            -        -           -          -
Rent & rate                                                          -           -       -      -        -         -            -        -           -          -
US Trustee Fees                                                      -           -       -      -        -         -            -        -         1,625      1,625
Other Restructuring Expenses                                         -           -       -      -        -         -            -        -           -          -
Miscellaneous                                                        -           -       -      -        -         -            -         25         -           25
Total Disbursements                                                  -           -       -      -        -         -            -         25       1,625      1,650



Net Cash Flow                                                            3       -       -      -        -         -            -        (43)        -          (40)
(Receipts Less Disbursements)

Cash - End Of Period                                             6,998           -       -      -      3,630     1,906       21,326    1,373         -       35,232
    16-11895-jlg          Doc 1382          Filed 11/16/18 Entered 11/16/18 17:01:36    Main Document
                                                         Pg 22 of 42

                                                                                                        MOR 1-5
Nouvelle Foods International Limited                                                                OCTOBER 2018
Cash Activity
US$                                                                                     Debtor
10/31/2018                                                           KBC         KBC    affiliate
                                                                     8001        8040   paid on
                                                                     US$         EUR     behalf
For the Period October 1, 2018 through October 31, 2018                                                 Total


CASH BEGINNING OF PERIOD                                             (152,987)     -         -          (152,987)
RECEIPTS
Collections of Post Petition Accounts receivable                            -      -         -                  -
Interest Income                                                             -      -         -                  -
Rental Income                                                               -      -         -                  -
Reimbursement of IT shared services                                         -      -         -                  -
Non-debtor affiliate advances                                               -      -         -                  -
Debtor affiliate advances                                                   -      -         325                325
Interbank Funding                                                           -      -         -                  -
Other                                                                       -      -         -                  -
Total Receipts                                                              -      -         325                325
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                                   -        -         -               -
 Bunker Fuel                                                              -        -         -               -
 Crew Wages and bonuses                                                   -        -         -               -
 Spares and stores                                                        -        -         -               -
 Vessels miscellaneous expenses                                           -        -         -               -
Utilities                                                                 -        -         -               -
Legal and Professional - Ordinary Course Professionals                    -        -         -               -
Legal and Professional - Outside Noticing Professionals                   -        -         -               -
Retained Professionals                                                    -        -         -               -
Labor and employee benefits                                               -        -         -               -
Directors Salaries                                                        -        -         -               -
Printing and stationary                                                   -        -         -               -
Management fee                                                            -        -         -               -
Bankruptcy Claims Agent                                                   -        -         -               -
Rent & rate                                                               -        -         -               -
US Trustee Fees                                                           -        -         325             325
Other Restructuring Expenses                                              -        -         -               -
Miscellaneous                                                           1,482      -         -             1,482
Total Disbursements                                                     1,482      -         325           1,807



Net Cash Flow                                                          (1,482)     -         -            (1,482)
(Receipts Less Disbursements)

Cash - End Of Period                                                 (154,469)     -         -          (154,469)
    16-11895-jlg         Doc 1382         Filed 11/16/18 Entered 11/16/18 17:01:36    Main Document
                                                       Pg 23 of 42

                                                                                                    MOR 1-6
Golden Target Pacific Limited                                                                   OCTOBER 2018
Cash Activity
US$
10/31/2018

                                                                                      Debtor
                                                                   DBS       DBS      affiliate
                                                                   6030      6030     paid on
                                                                   SGD       US$       behalf
For the Period October 1, 2018 through October 31, 2018                                              Total



CASH BEGINNING OF PERIOD                                            8,429     3,665         -         12,094
RECEIPTS
Collections of Post Petition Accounts receivable                      -         -          -             -
Interest Income                                                       -         -          -             -
Rental Income                                                         -         -          -             -
Reimbursement of IT shared services                                   -         -          -             -
Non-debtor affiliate advances                                         -         -          -             -
Debtor affiliate advances                                             -         -          325           325
Interbank Funding                                                     -         -          -             -
Other                                                                (107)      -          -            (107)
Total Receipts                                                       (107)      -          325           218
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                               -         -          -             -
 Bunker Fuel                                                          -         -          -             -
 Crew Wages and bonuses                                               -         -          -             -
 Spares and stores                                                    -         -          -             -
 Vessels miscellaneous expenses                                       -         -          -             -
Utilities                                                             -         -          -             -
Legal and Professional - Ordinary Course Professionals                -         -          -             -
Legal and Professional - Outside Noticing Professionals               -         -          -             -
Retained Professionals                                                -         -          -             -
Labor and employee benefits                                           -         -          -             -
Directors Salaries                                                    -         -          -             -
Printing and stationary                                               -         -          -             -
Management fee                                                        -         -          -             -
Bankruptcy Claims Agent                                               -         -          -             -
Rent & rate                                                           -         -          -             -
US Trustee Fees                                                       -         -          325           325
Other Restructuring Expenses                                          -         -          -             -
Miscellaneous                                                         -         -          -             -
Total Disbursements                                                   -         -          325           325



Net Cash Flow                                                        (107)      -           -           (107)
(Receipts Less Disbursements)

Cash - End Of Period                                                8,322     3,665         -         11,987
     16-11895-jlg                Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36                   Main Document
                                                                       Pg 24 of 42

Clamford Holding Limited                                                                                                                  MOR 1-7
Cash Activity                                                                                                                         OCTOBER 2018
US$
10/31/2018
                                                                                                                            Debtor
                                                                                                                            affiliate
                                                                       HSBC     HSBC         Nomura      Nomura    UOB      paid on
                                                                       2001     2274          9530        9530     2772      behalf
                                                                       HKD      USD           HKD         SGD      SGD        USD
For the Period October 1, 2018 through October 31, 2018                                                                                    Total



CASH BEGINNING OF PERIOD                                                2,158     826                9     2,886    1,722         -          7,600
RECEIPTS
Collections of Post Petition Accounts receivable                          -        -             -           -        -          -             -
Interest Income                                                           -        -             -           -        -          -             -
Rental Income                                                             -        -             -           -        -          -             -
Reimbursement of IT shared services                                       -        -             -           -        -          -             -
Non-debtor affiliate advances                                             -        -             -           -        -          -             -
Debtor affiliate advances                                                 -        -             -           -        -          325           325
Interbank Funding                                                         -        -             -           -        -          -             -
Other                                                                     -        -             -           -        -          -             -
Total Receipts                                                            -        -             -           -        -          325           325
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                                   -        -             -           -        -          -             -
 Bunker Fuel                                                              -        -             -           -        -          -             -
 Crew Wages and bonuses                                                   -        -             -           -        -          -             -
 Spares and stores                                                        -        -             -           -        -          -             -
 Vessels miscellaneous expenses                                           -        -             -           -        -          -             -
Utilities                                                                 -        -             -           -        -          -             -
Legal and Professional - Ordinary Course Professionals                    -        -             -           -        -          -             -
Legal and Professional - Outside Noticing Professionals                   -        -             -           -        -          -             -
Retained Professionals                                                    -        -             -           -        -          -             -
Labor and employee benefits                                               -        -             -           -        -          -             -
Directors Salaries                                                        -        -             -           -        -          -             -
Printing and stationary                                                   -        -             -           -        -          -             -
Management fee                                                            -        -             -           -        -          -             -
Bankruptcy Claims Agent                                                   -        -             -           -        -          -             -
Rent & rate                                                               -        -             -           -        -          -             -
US Trustee Fees                                                           -        -             -           -        -          325           325
Other Restructuring Expenses                                              -        -             -           -        -          -             -
Miscellaneous                                                             -            6         -           -        -          -               6
Total Disbursements                                                       -            6         -           -        -          325           331



Net Cash Flow                                                             -            (6)       -           -        -           -                (6)
(Receipts Less Disbursements)


Cash - End Of Period                                                    2,158     820                9     2,886    1,722         -          7,594
    16-11895-jlg              Doc 1382             Filed 11/16/18 Entered 11/16/18 17:01:36          Main Document
                                                                Pg 25 of 42

Gain Star Management Limited                                                                                           MOR 1-8
Cash Activity                                                                                                      OCTOBER 2018
US$
10/31/2018
                                                                                                       Debtor
                                                                                                       affiliate
                                                                   HSBC         HSBC   HSBC   HSBC     paid on
                                                                   4001         9845   9845   9845      behalf
                                                                   HKD          EUR     JPY   USD        USD
For the Period October 1, 2018 through October 31, 2018                                                                 Total



CASH BEGINNING OF PERIOD                                             (275)         -      -      -           -             (275)
RECEIPTS
Collections of Post Petition Accounts receivable                      -            -      -      -          -               -
Interest Income                                                       -            -      -      -          -               -
Rental Income                                                         -            -      -      -          -               -
Reimbursement of IT shared services                                   -            -      -      -          -               -
Non-debtor affiliate advances                                         -            -      -      -          -               -
Debtor affiliate advances                                             -            -      -      -          325             325
Interbank Funding                                                     -            -      -      -          -               -
Other                                                                 -            -      -      -          -               -
Total Receipts                                                        -            -      -      -          325             325
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                               -            -      -      -          -               -
 Bunker Fuel                                                          -            -      -      -          -               -
 Crew Wages and bonuses                                               -            -      -      -          -               -
 Spares and stores                                                    -            -      -      -          -               -
 Vessels miscellaneous expenses                                       -            -      -      -          -               -
Utilities                                                             -            -      -      -          -               -
Legal and Professional - Ordinary Course Professionals                -            -      -      -          -               -
Legal and Professional - Outside Noticing Professionals               -            -      -      -          -               -
Retained Professionals                                                -            -      -      -          -               -
Labor and employee benefits                                           -            -      -      -          -               -
Directors Salaries                                                    -            -      -      -          -               -
Printing and stationary                                               -            -      -      -          -               -
Management fee                                                        -            -      -      -          -               -
Bankruptcy Claims Agent                                               -            -      -      -          -               -
Rent & rate                                                           -            -      -      -          -               -
US Trustee Fees                                                       -            -      -      -          325             325
Other Restructuring Expenses                                          -            -      -      -          -               -
Miscellaneous                                                             3        -      -      -          -                 3
Total Disbursements                                                       3        -      -      -          325             328



Net Cash Flow                                                             (3)      -      -      -           -                  (3)
(Receipts Less Disbursements)

Cash - End Of Period                                                 (278)         -      -      -           -             (278)
    16-11895-jlg              Doc 1382             Filed 11/16/18 Entered 11/16/18 17:01:36          Main Document
                                                                Pg 26 of 42

Sea Capital Intenrational Limited                                                                                      MOR 1-9
Cash Activity                                                                                                      OCTOBER 2018
US$
10/31/2018
                                                                                                       Debtor
                                                                                                       affiliate
                                                                   HSBC         HSBC   HSBC   HSBC     paid on
                                                                   5001         9778   9778   9778      behalf
                                                                   HKD          EUR     JPY   USD        USD
For the Period October 1, 2018 through October 31, 2018                                                                 Total



CASH BEGINNING OF PERIOD                                             (275)         -      -      -           -             (275)
RECEIPTS
Collections of Post Petition Accounts receivable                      -            -      -      -          -               -
Interest Income                                                       -            -      -      -          -               -
Rental Income                                                         -            -      -      -          -               -
Reimbursement of IT shared services                                   -            -      -      -          -               -
Non-debtor affiliate advances                                         -            -      -      -          -               -
Debtor affiliate advances                                             -            -      -      -          325             325
Interbank Funding                                                     -            -      -      -          -               -
Other                                                                 -            -      -      -          -               -
Total Receipts                                                        -            -      -      -          325             325
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                               -            -      -      -          -               -
 Bunker Fuel                                                          -            -      -      -          -               -
 Crew Wages and bonuses                                               -            -      -      -          -               -
 Spares and stores                                                    -            -      -      -          -               -
 Vessels miscellaneous expenses                                       -            -      -      -          -               -
Utilities                                                             -            -      -      -          -               -
Legal and Professional - Ordinary Course Professionals                -            -      -      -          -               -
Legal and Professional - Outside Noticing Professionals               -            -      -      -          -               -
Retained Professionals                                                -            -      -      -          -               -
Labor and employee benefits                                           -            -      -      -          -               -
Directors Salaries                                                    -            -      -      -          -               -
Printing and stationary                                               -            -      -      -          -               -
Management fee                                                        -            -      -      -          -               -
Bankruptcy Claims Agent                                               -            -      -      -          -               -
Rent & rate                                                           -            -      -      -          -               -
US Trustee Fees                                                       -            -      -      -          325             325
Other Restructuring Expenses                                          -            -      -      -          -               -
Miscellaneous                                                             3        -      -      -          -                 3
Total Disbursements                                                       3        -      -      -          325             328



Net Cash Flow                                                             (3)      -      -      -           -                  (3)
(Receipts Less Disbursements)

Cash - End Of Period                                                 (278)         -      -      -           -             (278)
    16-11895-jlg         Doc 1382         Filed 11/16/18 Entered 11/16/18 17:01:36     Main Document
                                                       Pg 27 of 42

Toyama Holdings Limited                                                                              MOR 1-10
Cash Activity                                                                                    OCTOBER 2018
US$
10/31/2018
                                                                                       Debtor
                                                                                       affiliate
                                                                   HSBC         HSBC   paid on
                                                                   2274         9856    behalf
                                                                   USD          USD      USD
For the Period October 1, 2018 through October 31, 2018                                               Total



CASH BEGINNING OF PERIOD                                              128          -         -            128
RECEIPTS
Collections of Post Petition Accounts receivable                      -            -        -             -
Interest Income                                                       -            -        -             -
Rental Income                                                         -            -        -             -
Reimbursement of IT shared services                                   -            -        -             -
Non-debtor affiliate advances                                         -            -        -             -
Debtor affiliate advances                                             -            -        325           325
Interbank Funding                                                     -            -        -             -
Other                                                                 -            -        -             -
Total Receipts                                                        -            -        325           325
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                               -            -        -             -
 Bunker Fuel                                                          -            -        -             -
 Crew Wages and bonuses                                               -            -        -             -
 Spares and stores                                                    -            -        -             -
 Vessels miscellaneous expenses                                       -            -        -             -
Utilities                                                             -            -        -             -
Legal and Professional - Ordinary Course Professionals                -            -        -             -
Legal and Professional - Outside Noticing Professionals               -            -        -             -
Retained Professionals                                                -            -        -             -
Labor and employee benefits                                           -            -        -             -
Directors Salaries                                                    -            -        -             -
Printing and stationary                                               -            -        -             -
Management fee                                                        -            -        -             -
Bankruptcy Claims Agent                                               -            -        -             -
Rent & rate                                                           -            -        -             -
US Trustee Fees                                                       -            -        325           325
Other Restructuring Expenses                                          -            -        -             -
Miscellaneous                                                             6        -        -               6
Total Disbursements                                                       6        -        325           331



Net Cash Flow                                                             (6)      -         -                (6)
(Receipts Less Disbursements)

Cash - End Of Period                                                  122          -         -            122
                                     16-11895-jlg         Doc 1382   Filed 11/16/18 Entered 11/16/18 17:01:36                           Main Document                            MOR 1-11
                                                                                  Pg 28 of 42                                                                         PAIH - OCTOBER 2018

Pacific Andes International Holdings Limited (Bermuda)
Cash Activity
US$
10/31/2018                                                                                                                                                      Debtor
                                                                      Bank of   Bank of         Bank of   Bank of   Bank of   Bank of                           affiliate
                                                                       China     China           China     China     China     China     Rabobank   Signature   paid on
                                                                       6063      6092            1244      1244      6047      6050        0111        3593      behalf
For the Period October 1, 2018 through October 31, 2018                 HK$       HKD             USD       EUR       HKD       HKD        US$         US$        USD         Total



CASH BEGINNING OF PERIOD                                                   -         -               -        -         -         -           -           -           -             -
RECEIPTS                                                                                                                                                                            -
Collections of Post Petition Accounts receivable                                                                                                                                    -
Interest Income                                                                                                                                                                     -
Rental Income                                                                                                                                                                       -
Reimbursement of IT shared services                                                                                                                                                 -
Non-debtor affiliate advances                                                                                                                                                       -
Debtor affiliate advances                                                                                                                                           4,880         4,880
Interbank Funding                                                                                                                                                                   -
Other                                                                                165                                                                                            165
Total Receipts                                                             -         165             -        -         -         -           -           -         4,880         5,045
DISBURSEMENTS
Vessel Operating Expenses/Cost of Sales                                                                                                                                             -
 Bunker Fuel                                                                                                                                                                        -
 Crew Wages and bonuses                                                                                                                                                             -
 Spares and stores                                                                                                                                                                  -
 Vessels miscellaneous expenses                                                                                                                                                     -
Utilities                                                                                                                                                                           -
Legal and Professional - Ordinary Course Professionals                                                                                                                              -
Listing fee                                                                                                                                                                         -
IT Shared services                                                                                                                                                                  -
Office salaries                                                                                                                                                                     -
Directors Salaries                                                                                                                                                                  -
Printing and stationary                                                                                                                                                             -
Management fee                                                                                                                                                                      -
Secured Lender Professionals Fees                                                                                                                                                   -
Rent & rate                                                                                                                                                                         -
US Trustee Fees                                                                                                                                                     4,880         4,880
Other Restructuring Expenses                                                                                                                                                        -
Miscellaneous                                                                                                                                                                       -
Total Disbursements                                                        -         -               -        -         -         -           -           -         4,880         4,880



Net Cash Flow                                                              -         165             -        -         -         -           -           -           -               165
(Receipts Less Disbursements)


Cash - End Of Period                                                       -         165             -        -         -         -           -           -           -               165




                                                                                           22
                                 16-11895-jlg         Doc 1382        Filed 11/16/18 Entered 11/16/18 17:01:36                      Main Document
                                                                                   Pg 29 of 42

                                                                                                                                                        MOR 1a
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)                                                                                                                    Case No. 16-11895 (JLG)
Bank Reconciliations - Summary                                                                                                   Reporting Period: October 31, 2018
In US $


                                                                                     Balance per     Outstanding   Outstanding                        Balance per
                                           Bank                                       Books at        Checks at    Deposits at       Other             Banks at
          Bank Name                      Account #           Debtor        Case #    10/31/2018       10/31/2018    10/31/2018    (FX gain/loss)      10/31/2018         Remarks

Standard Chartered Bank          XXXXXXX-7889-hkd      NS Hong            16-11899            -               -             -                -                    -       Note 5
Standard Chartered Bank          XXXXXXX-8883-usd      NS Hong            16-11899            -               -             -                -                    -       Note 5
HSBC                             XXXXXX7274-usd        NS Hong            16-11899            -               -             -                -                    -       Note 5
HSBC                             XXXXXX7001-hkd        NS Hong            16-11899            -               -             -                -                    -       Note 5
HSBC                             XXXXXX6374-hkd        NS Hong            16-11899            -               -             -                -                    -       Note 2
HSBC                             XXXXXX4574-usd        NS Hong            16-11899            -               -             -                -                    -       Note 2
HSBC                             XXXXXX4574-sgd        NS Hong            16-11899            -               -             -                -                    -       Note 2
HSBC                             XXXXXX4574-cad        NS Hong            16-11899            -               -             -                -                    -       Note 2
HSBC                             XXXXXX4574-eur        NS Hong            16-11899            -               -             -                -                    -       Note 2
Rabbobank                        XXXXXX0101-usd        NS Hong            16-11899            -               -             -                -                    -       Note 5
Bank of China                    XXXXX6063-hkd         PAIH               16-11890            -               -             -                -                    -
Bank of China                    XXXXX6092-hkd         PAIH               16-11890            165             -             -                -                    165
Bank of China                    XXXXX1244-usd         PAIH               16-11890            -               -             -                -                    -
Bank of China                    XXXXX1244-eur         PAIH               16-11890            -               -             -                -                    -
Bank of China                    XXXXX6047-hkd         PAIH               16-11890            -               -             -                -                    -       Note 5
Bank of China                    XXXXX6050-hkd         PAIH               16-11890            -               -             -                -                    -       Note 5
DBS Bank                         XXXXX8011-hkd         PAIH               16-11890            -               -             -                -                    -       Note 1
DBS Bank                         XXXXX8038-hkd         PAIH               16-11890            -               -             -                -                    -       Note 1
DBS Bank                         XXXXX8046-hkd         PAIH               16-11890            -               -             -                -                    -       Note 1
DBS Bank                         XXXXX6136-usd         PAIH               16-11890            -               -             -                -                    -       Note 1
Maybank                          XXXXX3409-usd         PAIH               16-11890            -               -             -                -                    -       Note 1
Maybank                          XXXXX5603-hkd         PAIH               16-11890            -               -             -                -                    -       Note 1
Rabbobank                        XXXXX0111-usd         PAIH               16-11890            -               -             -                -                    -       Note 5
Signature                        xxxxx3593-usd         PAIH               16-11890            -               -             -                -                    -       Note 4
HSBC                             XXXXX4001-hkd         Super              16-11903            -               -             -                -                    -       Note 2
China CITIC                      XXXXX8000-hkd         CFGL               16-11895            -               -             -                -                    -       Note 5
China CITIC                      XXXXX4201-usd         CFGL               16-11895            -               -             -                -                    -       Note 5
China CITIC                      XXXXX4228-eur         CFGL               16-11895            -               -             -                -                    -       Note 5
HSBC                             XXXXX9579-aud         CFGL               16-11895            -               -             -                -                    -       Note 5
HSBC                             XXXXX9579-eur         CFGL               16-11895            -               -             -                -                    -       Note 5
HSBC                             XXXXX8001-hkd         CFGL               16-11895           (251)            -             -                -                   (251)    Note 6
HSBC                             XXXX9579-sgd          CFGL               16-11895            -               -             -                -                    -       Note 5
HSBC                             XXXX9579-usd          CFGL               16-11895            -               -             -                -                    -       Note 5
Rabbobank                        XXXXX0111-usd         CFGL               16-11895            -               -             -                -                    -       Note 5
Rabbobank                        XXXXX3411-sgd         CFGL               16-11895            -               -             -                -                    -       Note 5
Standard Chartered Bank          XXXXX6574-hkd         CFGL               16-11895            -               -             -                -                    -       Note 5
Standard Chartered Bank          XXXXX1081-usd         CFGL               16-11895            -               -             -                -                    -       Note 5




                                                                                           23
                                 16-11895-jlg         Doc 1382        Filed 11/16/18 Entered 11/16/18 17:01:36                       Main Document
                                                                                   Pg 30 of 42

                                                                                                                                                         MOR 1a
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)                                                                                                                     Case No. 16-11895 (JLG)
Bank Reconciliations - Summary                                                                                                    Reporting Period: October 31, 2018
In US $


                                                                                       Balance per    Outstanding   Outstanding                        Balance per
                                           Bank                                         Books at       Checks at    Deposits at       Other             Banks at
          Bank Name                      Account #           Debtor          Case #    10/31/2018      10/31/2018    10/31/2018    (FX gain/loss)      10/31/2018        Remarks

Standard Chartered Bank          XXXXX3441-sgd         CFGL                 16-11895            -              -             -                -                    -      Note 5
Standard Chartered Bank          XXXXX1819-usd         CFGL                 16-11895            -              -             -                -                    -      Note 5
HSBC                             XXXXX9855-eur         SPSA                 16-11924            -              -             -                -                    -      Note 2
HSBC                             XXXXX2001-hkd         SPSA                 16-11924            -              -             -                -                    -      Note 2
HSBC                             XXXXX9855-jpy         SPSA                 16-11924            -              -             -                -                    -      Note 2
HSBC                             XXXXX9855-sgd         SPSA                 16-11924            -              -             -                -                    -      Note 2
HSBC                             XXXXX9855-usd         SPSA                 16-11924            -              -             -                -                    -      Note 2
China CITIC                      XXXXX5001-usd         CFIL                 16-11896            -              -             -                -                    -
China CITIC                      XXXXX5002-jpy         CFIL                 16-11896            -              -             -                -                    -      Note 5
China CITIC                      XXXXX5028-eur         CFIL                 16-11896            -              -             -                -                    -
DBS Bank                         XXXXX5895-usd         CFIL                 16-11896            -              -             -                -                    -      Note 1
HSBC                             XXXXX7761-aud         CFIL                 16-11896            -              -             -                -                    -
HSBC                             XXXXX7761-eur         CFIL                 16-11896            -              -             -                -                    -
HSBC                             XXXXX1001-hkd         CFIL                 16-11896            602            -             -                -                    602
HSBC                             XXXXX7761-jpy         CFIL                 16-11896            -              -             -                -                    -
HSBC                             XXXXX7761-nzd         CFIL                 16-11896            -              -             -                -                    -
HSBC                             XXXXX7761-sgd         CFIL                 16-11896            -              -             -                -                    -
HSBC                             XXXXX7761-usd         CFIL                 16-11896          4,734            -             -                -                  4,734
HSBC                             XXXXX1274-usd         CFIL                 16-11896            -              -             -                -                    -      Note 2
HSBC                             XXXXX1275-eur         CFIL                 16-11896            -              -             -                -                    -      Note 2
Rabobank                         XXXXX0111-usd         CFIL                 16-11896            -              -             -                -                    -      Note 5
Rabobank                         XXXXX0112-usd         CFIL                 16-11896            -              -             -                -                    -
Rabobank                         XXXXX0113-usd         CFIL                 16-11896            -              -             -                -                    -      Note 5
Rabobank                         XXXXX3412-sgd         CFIL                 16-11896            -              -             -                -                    -      Note 5
Signature                        xxxxxx3585-usd        CFIL                 16-11896         15,049            -             -                -                 15,049    Note 4
Signature                        xxxxxx4662-usd        CFIL                 16-11896        240,623            -             -                -                240,623    Note 4
Standard Chartered Bank          XXXXX5659-hkd         CFIL                 16-11896            -              -             -                -                    -      Note 5
Standard Chartered Bank          XXXXX9036-usd         CFIL                 16-11896         37,259            -             -                -                 37,259    Note 5
Standard Chartered Bank          XXXXX1796-usd         Champion             16-11922            -              -             -                -                    -
Standard Chartered Bank          XXXXX3253-usd         Growing Management   16-11919            -              -             -                -                    -
HSBC                             XXXXX9848-eur         Growing Management   16-11919            -              -             -                -                    -      Note 2
HSBC                             XXXXX2001-hkd         Growing Management   16-11919            -              -             -                -                    -      Note 2
HSBC                             XXXXX9848-jpy         Growing Management   16-11919            -              -             -                -                    -      Note 2
HSBC                             XXXXX9848-usd         Growing Management   16-11919            -              -             -                -                    -      Note 2
HSBC                             XXXXX7766-eur         Fortress             16-11916            -              -             -                -                    -      Note 3
HSBC                             XXXXX1001-hkd         Fortress             16-11916            -              -             -                -                    -      Note 3
HSBC                             XXXXX7766-jpy         Fortress             16-11916            -              -             -                -                    -      Note 3




                                                                                             24
                                 16-11895-jlg         Doc 1382         Filed 11/16/18 Entered 11/16/18 17:01:36                     Main Document
                                                                                    Pg 31 of 42

                                                                                                                                                        MOR 1a
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)                                                                                                                    Case No. 16-11895 (JLG)
Bank Reconciliations - Summary                                                                                                   Reporting Period: October 31, 2018
In US $


                                                                                     Balance per     Outstanding   Outstanding                        Balance per
                                            Bank                                      Books at        Checks at    Deposits at       Other             Banks at
          Bank Name                       Account #           Debtor       Case #    10/31/2018       10/31/2018    10/31/2018    (FX gain/loss)      10/31/2018         Remarks

HSBC                             XXXXX7766-sgd         Fortress           16-11916            -               -             -                -                    -       Note 3
HSBC                             XXXXX7766-usd         Fortress           16-11916            -               -             -                -                    -       Note 3
United Overseas Bank             XXXXX6644-sgd         CFGLPL             16-11915         25,111             -             -                -                 25,111
United Overseas Bank             XXXXX0655-usd         CFGLPL             16-11915            -               -             -                -                    -       Note 2
China CITIC                      XXX-X-XXXX8801-usd    PARD               16-12739          6,998             -             -                -                  6,998
DBS Bank                         XXXXX5869-rmb         PARD               16-12739            -               -             -                -                    -
DBS Bank                         XXXXX5850-sgd         PARD               16-12739            -               -             -                -                    -
DBS Bank                         XXXXX5850-usd         PARD               16-12739            -               -             -                -                    -
Standard Chartered Bank          XXX-X-XXX8383-hkd     PARD               16-12739          3,630             -             -                -                  3,630
Standard Chartered Bank          XXX-X-XXX4195-usd     PARD               16-12739          1,906             -             -                -                  1,906
Standard Chartered Bank          XX-X-XXX1762-usd      PARD               16-12739         21,326             -             -                -                 21,326
Standard Chartered Bank          XX-X-XXX3395-usd      PARD               16-12739          1,373             -             -                -                  1,373
KBC Bank N.V.                    xxxxx-xxx8-001-usd    Nouvelle           17-10733       (154,469)            -             -                -               (154,469)    Note 6
KBC Bank N.V.                    xxxxx-xxx8-040-eur    Nouvelle           17-10733            -               -             -                -                    -
DBS Bank                         xxxxx-6030-sgd        Golden Target      17-10734          8,322             -             -                -                  8,322
DBS Bank                         xxxxx-6030-usd        Golden Target      17-10734          3,666             -             -                -                  3,666
HSBC                             XXXXXXXX2001-hkd      Clamford           17-11208          2,158             -             -                -                  2,158
HSBC                             XXXXXXXX2274-usd      Clamford           17-11208            820             -             -                -                    820
Nomura                           xxxx9530-hkd          Clamford           17-11208              9             -             -                -                      9
Nomura                           xxxx9530-sgd          Clamford           17-11208          2,886             -             -                -                  2,886
UOB                              xxxxxxxx2772-sgd      Clamford           17-11208          1,722             -             -                -                  1,722
HSBC                             XXXXXXXX4001-hkd      Gain Star          17-11210           (278)            -             -                -                   (278)    Note 6
HSBC                             XXXXXX9845-eur        Gain Star          17-11210            -               -             -                -                    -
HSBC                             XXXXXX9845-jpy        Gain Star          17-11210            -               -             -                -                    -
HSBC                             XXXXXX9845-usd        Gain Star          17-11210            -               -             -                -                    -
HSBC                             XXXXXXXX5001-hkd      Sea Capital        17-11218           (278)            -             -                -                   (278)    Note 6
HSBC                             XXXXXX9778-eur        Sea Capital        17-11218            -               -             -                -                    -
HSBC                             XXXXXX9778-jpy        Sea Capital        17-11218            -               -             -                -                    -
HSBC                             XXXXXX9778-usd        Sea Capital        17-11218            -               -             -                -                    -
HSBC                             XXXXXX9856-usd        Toyama             17-11221            -               -             -                -                    -
HSBC                             XXXXXXXX2274-usd      Toyama             17-11221            122             -             -                -                    122
HSBC                             XXXXXX9846-eur        Chiksano           17-11207            -               -             -                -                    -
HSBC                             XXXXXX9846-jpy        Chiksano           17-11207            -               -             -                -                    -
HSBC                             XXXXXX9846-usd        Chiksano           17-11207            -               -             -                -                    -

                                                                                          223,203             -             -                -                223,203

Bank statements available upon request.




                                                                                           25
                                  16-11895-jlg         Doc 1382         Filed 11/16/18 Entered 11/16/18 17:01:36                       Main Document
                                                                                     Pg 32 of 42

                                                                                                                                                           MOR 1a
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)                                                                                                                       Case No. 16-11895 (JLG)
Bank Reconciliations - Summary                                                                                                      Reporting Period: October 31, 2018
In US $


                                                                                         Balance per    Outstanding   Outstanding                        Balance per
                                             Bank                                         Books at       Checks at    Deposits at       Other             Banks at
          Bank Name                        Account #           Debtor          Case #    10/31/2018      10/31/2018    10/31/2018    (FX gain/loss)      10/31/2018      Remarks

Note: See Notes to Monthly Operating Report.

Note:
(1) Pursuant to Cash Management Order, bank accounts closed prior to November 2016
(2) Pursuant to Cash Management Order, bank accounts closed in November 2016
(3) Pursuant to Cash Management Order, bank accounts closed in December 2016
(4) Pursuant to Cash Management Order, new US bank accounts opened in November and December 2016
(5) Bank accounts applied for closing, pending the completion.
(6) Bank overdrafts have been reported in the Debtors' balance sheets as liabilities.




                                                                                                   26
                                                16-11895-jlg                   Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36                                                         Main Document
                                                                                                                     Pg 33 of 42


                                                                                                                                                                                                                                             MOR 1b
In re: China Fishery Group Limited (CAYMAN) et. al.                                                                                                                                                                   Case No.         16-11895 (JLG)
(Jointly Administered)                                                                                                                                                                                        Reporting Period:       October 31, 2018

                                                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID




                      Payee                                Period Covered                Amount                                 Payor                                        Amount Paid                         Cumulative Filing to Date
                                                                                         Covered                                                                      Fees                Expenses              Fees                   Expenses

Goldin & Associates                                                                         80%        PAIH                                                       $             -     $              -    $         1,750,351     $           63,297
RSR Consulting                                        August & September 2018               80%        Utilization of Fee Advances                                           25,077                  -                384,341                  5,887
Meyer Suozzi                                                                               100%        Utilization of Fee Advances                                              -                    -              1,612,630                 37,860
Klestadt, Winters, Southard & Stevens                                                       80%        PAIH                                                                     -                    -                342,347                  5,685
Weill Gotshal (1)                                                                           80%        PAIH                                                                     -                    -              5,005,805                125,550




Total (Excluding Duplicates)                                                                                                                                      $          25,077   $              -    $         9,095,474     $          238,279

(1) Weil Gotshal has received to date fee advances in the cumulative amount of $4,180,000.00
(2) On September 13, 2018, the Court entered a final fee and expense award to Meyer Suozzi [Dkt #1309] in the amounts of $1,793,252.00 and $37,859.88, respectively.
     Pursuant to Meyer Suozzi's fee order, they applied their remaining fee advance balance of $189,462.75 that they were holding against their awarded outstanding fees.
     After application of their fee advance, they were owed $180,622.47 in connection with the Final Order.
     As set forth in their fee order, Meyer Suozzi may renew its request, under their Final Fee Application, for an award and payment of the remaining $180,622.47 in Holdbacks
     at a time when the Debtors have sufficient cash to pay same, to be deterimined in consultation with Debtors' bankruptcy counsel.


Certain Debtors have made fee advances to retained professionals and the amounts have been recorded as an asset in Fee Advances on their respective balance
sheets. Irrespective of this asset being recorded on one Debtor’s books, the fee advances were made on behalf of all the Debtors. For purposes of these interim
Monthly Operating Reports, no allocation has been made to reflect the fee advances on each of the Debtors’ books.




                                                                                                                                 MOR-1b-ProFees
                           16-11895-jlg                            Doc 1382          Filed 11/16/18 Entered 11/16/18 17:01:36                                                                           Main Document                                                                MOR 2
                                                                                                  Pg 34 of 42                                                                                                                                           PROFIT LOSS - MONTH OF OCTOBER 2018
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Income Statement (Unaudited)
Reporting Period: October 31, 2018
Case No. 16-11895 (JLG)

                                                                                1                        2                        3                      4                      5                       6                          7                             8
                                                                         Pacific Andes
                                                                         International            China Fishery           China Fisheries  N.S. Hong                   Super investment         Smart Group
    For the Period October 1, 2018 through October 31, 2018             Holdings Limited          Group Limited            International  Investments                      Limited                Limited             CFGL (SINGAPORE) Fortress Agents Limited
                                                                          (Bermuda)               (CAYMAN)               Limited (SAMOA) (BVI) Limited                   (CAYMAN)               (CAYMAN)                Private Limited         (BVI)
                                                                             16-11890                16-11895                 16-11896               16-11899              16-11903                 16-11910                   16-11915                      16-11916
                                                                                        4.00                                                                    3.00                   2.00                                                  6.00
GROSS SALES
Interest Income-Related Party loans                                                     -                         -                       -                     -                       -                      -                              -                             -
IT-Shared services fee - related parties                                                -                         -                       -                     -                       -                      -                              -                             -
Gain on disposal of investments (club membership)                                       -                         -                       -                     -                       -                      -                              -                             -
Rental Income                                                                           -                         -                       -                     -                       -                      -                              -                             -
Other Income                                                                            -                         -                       -                     -                       -                      -                              -                             -
Net Revenues                                                                            -                         -                       -                     -                       -                      -                                                            -

COST OF GOODS SOLD
Vessel Operating Expenses/Cost of Sales
 Bunker Fuel                                                                            -                         -                       -                     -                       -                      -                              -                             -
 Crew Wages and bonuses                                                                 -                         -                       -                     -                       -                      -                              -                             -
 Spares and stores                                                                      -                         -                       -                     -                       -                      -                              -                             -
 Vessels miscellaneous expenses                                                         -                         -                       -                     -                       -                      -                              -                             -
 total cost of goods sold                                                               -                         -                       -                     -                       -                      -                              -                             -

OPERATING EXPENSE
Utilities                                                                               -                        -                        -                     -                       -                      -                             225                            -
Legal and Professional - Ordinary Course Professionals                                  -                     21,891                                            -                       -                      -                                                            -
Listing fee                                                                             -                        -                                              -                       -                      -                                                            -
IT Shared services                                                                      -                        -                                              -                       -                      -                                                            -
Labor and employee benefits                                                             -                        -                      3,269                   -                       -                      -                                                            -
Directors Salaries                                                                   62,564                   23,170                                            -                       -                      -                                                            -
Corporate communication                                                                 -                        -                                              -                       -                      -                                                            -
Management fee                                                                          -                        -                                              -                       -                      -                           2,815                            -
Secured Lender Professionals Fees                                                       -                        -                                              -                       -                      -                                                            -
Rent & rate                                                                             -                        -                                              -                       -                      -                                                            -
Exchange difference (2)                                                                 -                        -                                               40                     -                      -                              215                           -
Miscellaneous (3)                                                                       -                 12,907,298              30,645,186                  1,033                     -                      -                           14,726                           -
Total Operating Expense                                                              62,564               12,952,359              30,648,455                  1,073                     -                      -                           17,981                           -
EBITDA                                                                              (62,564)             (12,952,359)            (30,648,455)                (1,073)                    -                      -                          (17,981)                          -

Depreciation Expense                                                                    -                         -                       -                     -                       -                      -                           16,368                           -
Amortization of Singapore dollar bonds issuing costs written off                        -                         -                       -                     -                       -                      -                              -                             -
Interest (Income)/Expenses                                                              -                          12                         (8)                                                                                             -                             -
Operating Income/(Loss)                                                                 -                         (12)                         8                -                       -                      -                          (16,368)                          -

Income Tax                                                                              -                         -                       -                     -                       -                      -
Income Before Gain/(loss) & Other                                                       -                         (12)                        8                 -                       -                      -                          (16,368)                          -

REORGANIZATION ITEMS
Bankruptcy Professional Fees (1)                                                    162,489                       -                        -                    -                       -                       -                              -                             -
US Trustee Fees                                                                        4,880                      975                      325                  325                     325                     325                            325                           325
Net Income/(Loss)                                                                  (229,933)             (12,953,346)             (30,648,772)               (1,398)                  (325)                    (325)                       (34,674)                         (325)
                                                                        Note: See Notes to Monthly Operating Report.
                                                                        The Company's non-Debtor affiliates are not included in the financial statements and supplemental information contained herein,
                                                                           and accordingly, do not represent the consolidated financial results of the PA Organization.
                                                                         (1) Includes accrual for month of October 2018.
                                                                         (2) Exchange difference under PARD include the translation difference (US$1.85 million) of Singapore dollars to US dollars for the Singapore dollar bonds as at 10/31/18.
                                                                         (3) Miscellaneous include the following significant items
                                                                             a) PAIH (BVI) (US$5.25 million) include the written off of investment and related companies balance of companies that already struck off
                                                                             b) Growing Management (US$20.68 million) include the impairment provision of obsolete property, plant and equipment
                                                                             c) CFGL (US$12.91 million) include the written off of the fair value on investment in financial guarantee and the full amortisation of provision of financial guarantee relaed to Senior Notes
                                                                             d) CFIL (US$30.65 million) include the amortisation of all the remaining balance of deferred expenses to income statement




                                                                                                                                 28
                                16-11895-jlg                       Doc 1382          Filed 11/16/18 Entered 11/16/18 17:01:36                                                     Main Document                                                          MOR 2
                                                                                                  Pg 35 of 42                                                                                                               PROFIT LOSS - MONTH OF OCTOBER 2018
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Income Statement (Unaudited)
Reporting Period: October 31, 2018
Case No. 16-11895 (JLG)

                                                                                 9                      10                     11                       12                        13                        14                      15

                                                                           Ocean Expert                                  Target Shipping
    For the Period October 1, 2018 through October 31, 2018            International Limited    Growing Management       Limited (HONG          Chanery Investment         Champion Maritime       South Pacific Shipping Pacific Andes Resources
                                                                               (BVI)               Limited (BVI)            KONG)                   Inc. (BVI)                 Ltd (BVI)             Agency Ltd. (BVI)     Development, Limited
                                                                             16-11917                16-11919                16-11920                16-11921                   16-11922                 16-11924                 16-12739

GROSS SALES
Interest Income-Related Party loans                                                      -                       -                         -                        -                       -                        -                          -
IT-Shared services fee - related parties                                                 -                       -                         -                        -                       -                        -                          -
Gain on disposal of investments (club membership)                                        -                       -                         -                        -                       -                        -                          -
Rental Income                                                                            -                       -                         -                        -                       -                        -                          -
Other Income                                                                             -                       -                         -                        -                       -                        -                          -
Net Revenues                                                                             -                       -                         -                        -                       -                        -                          -

COST OF GOODS SOLD
Vessel Operating Expenses/Cost of Sales
 Bunker Fuel                                                                             -                       -                         -                        -                       -                        -                          -
 Crew Wages and bonuses                                                                  -                       -                         -                        -                       -                        -                          -
 Spares and stores                                                                       -                       -                         -                        -                       -                        -                          -
 Vessels miscellaneous expenses                                                          -                       -                         -                        -                       -                        -                          -
 total cost of goods sold                                                                -                       -                         -                        -                       -                        -                          -

OPERATING EXPENSE
Utilities                                                                                -                       -                         -                        182                     -                        -                          -
Legal and Professional - Ordinary Course Professionals                                   -                       -                         -                        -                       -                        -                          -
Listing fee                                                                              -                       -                         -                        -                       -                        -                          -
IT Shared services                                                                       -                       -                         -                        -                       -                        -                          -
Labor and employee benefits                                                              -                       -                         -                        -                       -                        -                          -
Directors Salaries                                                                       -                       -                         -                        -                       -                        -                       25,385
Corporate communication                                                                  -                       -                         -                        -                       -                        -                          693
Management fee                                                                           -                       -                         -                      1,988                     -                        -                          -
Secured Lender Professionals Fees                                                        -                       -                         -                        -                       -                        -                          -
Rent & rate                                                                              -                       -                         -                        366                     -                        -                          -
Exchange difference (2)                                                                  -                       -                         -                        -                       -                        -                   (1,847,931)
Miscellaneous (3)                                                                        -                20,679,434                       -                        -                       -                        -                          -
Total Operating Expense                                                                  -                20,679,434                       -                      2,535                     -                        -                   (1,821,854)
EBITDA                                                                                   -               (20,679,434)                      -                     (2,535)                    -                        -                    1,821,854

Depreciation Expense                                                                     -                       -                         -                     14,658                     -                        -                          -
Amortization of Singapore dollar bonds issuing costs written off                         -                       -                         -                        -                       -                        -                          -
Interest (Income)/Expenses                                                               -                       -                         -                        -                       -                        -                           22
Operating Income/(Loss)                                                                  -                       -                         -                    (14,658)                    -                        -                          (22)

Income Tax
Income Before Gain/(loss) & Other                                                        -                       -                         -                    (14,658)                    -                        -                          (22)

REORGANIZATION ITEMS
Bankruptcy Professional Fees (1)                                                         -                       -                       -                          -                       -                        -                         -
US Trustee Fees                                                                          325                     325                     325                        325                     325                      325                     1,625
Net Income/(Loss)                                                                       (325)            (20,679,759)                   (325)                   (17,519)                   (325)                    (325)                1,820,207




                                                                                                                        29
                                                     16-11895-jlg        Doc 1382                   Filed 11/16/18 Entered 11/16/18 17:01:36                                                                    Main Document                                                             MOR 2
                                                                                                                 Pg 36 of 42                                                                                                                                 PROFIT LOSS - MONTH OF OCTOBER 2018
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Income Statement (Unaudited)
Reporting Period: October 31, 2018
Case No. 16-11895 (JLG)

                                                                          16                   17                       18                    19                 20                  21                    22                    23                  24                        25                  26
                                                                                                                                        Pacific Andes                                                                                                                    Grand Success
                                                                                                                                         International                            Chiksano                                                        Gain Star               Investment           Hill Cosmos
    For the Period October 1, 2018 through October 31, 2018         Nouvelle Foods       Golden Target               Zhonggang          Holdings (BVI)      Admired Agents       Management              Clamford            Excel Concept       Management               (Singapore)         International
                                                                   International Ltd     Pacific Limited         Fisheries Limited          Limited           Limited             Limited            Holding Limited           Limited            Limited               Private Limited          Limited
                                                                       17-10733             17-10734                 17-11020              17-11021           17-11206            17-11207              17-11208              17-11209            17-11210                 17-11211             17-11212

GROSS SALES
Interest Income-Related Party loans                                               -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
IT-Shared services fee - related parties                                          -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Gain on disposal of investments (club membership)                                 -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Rental Income                                                                     -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Other Income                                                                      -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Net Revenues                                                                      -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -

COST OF GOODS SOLD
Vessel Operating Expenses/Cost of Sales
 Bunker Fuel                                                                      -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
 Crew Wages and bonuses                                                           -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
 Spares and stores                                                                -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
 Vessels miscellaneous expenses                                                   -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
 total cost of goods sold                                                         -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -

OPERATING EXPENSE
Utilities                                                                         -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Legal and Professional - Ordinary Course Professionals                            -                    -                         -                   -                    -                   -                  1,181                    -                   -                        -                    -
Listing fee                                                                       -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
IT Shared services                                                                -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Labor and employee benefits                                                       -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Directors Salaries                                                                -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Corporate communication                                                           -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Management fee                                                                    -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Secured Lender Professionals Fees                                                 -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Rent & rate                                                                       -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
Exchange difference (2)                                                           -                    343                       -                   -                    -                   -                    -                      -                   -                        -                    -
Miscellaneous (3)                                                                 -                    970                       -             5,261,920                  -                   -                    -                      -                   -                        -                    -
Total Operating Expense                                                           -                  1,313                       -             5,261,920                  -                   -                  1,181                    -                   -                        -                    -
EBITDA                                                                            -                 (1,313)                      -            (5,261,920)                 -                   -                 (1,181)                   -                   -                        -                    -

Depreciation Expense                                                              -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Amortization of Singapore dollar bonds issuing costs written off                  -                    -                         -                    -                   -                   -                    -                      -                   -                        -                    -
Interest (Income)/Expenses                                                      1,482                       6                    -                    -                   -                   -                         6                 -                        3                   -                    -
Operating Income/(Loss)                                                        (1,482)                     (6)                   -                    -                   -                   -                        (6)                -                       (3)                  -                    -

Income Tax
Income Before Gain/(loss) & Other                                              (1,482)                     (6)                   -                    -                   -                   -                        (6)                -                       (3)                  -                    -

REORGANIZATION ITEMS
Bankruptcy Professional Fees (1)                                                  -                    -                         -                   -                    -                   -                    -                      -                   -                        -                    -
US Trustee Fees                                                                   325                  325                       325                 325                  325                 325                  325                    325                 325                      325                  325
Net Income/(Loss)                                                              (1,807)              (1,644)                     (325)         (5,262,245)                (325)               (325)              (1,512)                  (325)               (328)                    (325)                (325)




                                                                                                                                                 30
                             16-11895-jlg                          Doc 1382        Filed 11/16/18 Entered 11/16/18 17:01:36                                                                     Main Document                                                               MOR 2
                                                                                                Pg 37 of 42                                                                                                                                    PROFIT LOSS - MONTH OF OCTOBER 2018
In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Income Statement (Unaudited)
Reporting Period: October 31, 2018
Case No. 16-11895 (JLG)

                                                                              27                   28                   29                  30                     31                   32                     33                    34                     35

                                                                                               Metro Island         Mission Excel         Natprop                                    Sea Capital           Shine Bright         Superb Choice
    For the Period October 1, 2018 through October 31, 2018               Loyal Mark          International        International        Investments              Pioneer           International           Management            International             Toyama
                                                                       Holdings Limited          Limited              Limited             Limited           Logistics Limited         Limited               Limited                 Limited           Holdings Limited
                                                                           17-11213             17-11214             17-11215            17-11216               17-11217             17-11218                17-11219              17-11220               17-11221

GROSS SALES
Interest Income-Related Party loans                                                    -                                          -                  -                      -                    -                       -                     -                      -
IT-Shared services fee - related parties                                               -                    -                     -                  -                      -                    -                       -                     -                      -
Gain on disposal of investments (club membership)                                      -                    -                     -                  -                      -                    -                       -                     -                      -
Rental Income                                                                          -                    -                     -                  -                      -                    -                       -                     -                      -
Other Income                                                                           -                    -                     -                  -                      -                    -                       -                     -                      -
Net Revenues                                                                           -                    -                     -                  -                      -                    -                       -                     -                      -

COST OF GOODS SOLD
Vessel Operating Expenses/Cost of Sales
 Bunker Fuel                                                                           -                    -                     -                  -                      -                    -                       -                     -                      -
 Crew Wages and bonuses                                                                -                    -                     -                  -                      -                    -                       -                     -                      -
 Spares and stores                                                                     -                    -                     -                  -                      -                    -                       -                     -                      -
 Vessels miscellaneous expenses                                                        -                    -                     -                  -                      -                    -                       -                     -                      -
 total cost of goods sold                                                              -                    -                     -                  -                      -                    -                       -                     -                      -

OPERATING EXPENSE
Utilities                                                                              -                    -                     -                  -                      -                    -                       -                     -                      -
Legal and Professional - Ordinary Course Professionals                                 -                    -                     -                  -                      -                    -                       -                     -                      -
Listing fee                                                                            -                    -                     -                  -                      -                    -                       -                     -                      -
IT Shared services                                                                     -                    -                     -                  -                      -                    -                       -                     -                      -
Labor and employee benefits                                                            -                    -                     -                  -                      -                    -                       -                     -                      -
Directors Salaries                                                                     -                    -                     -                  -                      -                    -                       -                     -                      -
Corporate communication                                                                -                    -                     -                  -                      -                    -                       -                     -                      -
Management fee                                                                         -                    -                     -                  -                      -                    -                       -                     -                      -
Secured Lender Professionals Fees                                                      -                    -                     -                  -                      -                    -                       -                     -                      -
Rent & rate                                                                            -                    -                     -                  -                      -                    -                       -                     -                      -
Exchange difference (2)                                                                -                    -                     -                  -                      -                    -                       -                     -                      -
Miscellaneous (3)                                                                      -                    -                     -                  -                      -                    -                       -                     -                      -
Total Operating Expense                                                                -                    -                     -                  -                      -                    -                       -                     -                      -
EBITDA                                                                                 -                    -                     -                  -                      -                    -                       -                     -                      -

Depreciation Expense                                                                   -                    -                     -                  -                      -                    -                       -                     -                      -
Amortization of Singapore dollar bonds issuing costs written off                       -                    -                     -                  -                      -                    -                       -                     -                      -
Interest (Income)/Expenses                                                             -                    -                     -                  -                      -                         3                  -                     -                           6
Operating Income/(Loss)                                                                -                    -                     -                  -                      -                        (3)                 -                     -                          (6)

Income Tax
Income Before Gain/(loss) & Other                                                      -                    -                     -                  -                      -                        (3)                 -                     -                          (6)

REORGANIZATION ITEMS
Bankruptcy Professional Fees (1)                                                       -                    -                    -                   -                      -                    -                       -                     -                      -
US Trustee Fees                                                                        325                  325                  325                 325                    325                  325                     325                   325                    325
Net Income/(Loss)                                                                     (325)                (325)                (325)               (325)                  (325)                (328)                   (325)                 (325)                  (331)




                                                                                                                             31
                                                       16-11895-jlg                         Doc 1382                       Filed 11/16/18 Entered 11/16/18 17:01:36                                                                      Main Document                                                          MOR 3 BALANCE SHEET
                                                                                                                                        Pg 38 of 42                                                                                                                                                                OCTOBER 31, 2018

In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Balance Sheet
(Unaudited)
Case No. 16-11895 (JLG)
10/31/2018

                                                              1                     2                     3                        4                     5                        6                       7                          8                          9                         10                        11
                                                       Pacific Andes                                China Fisheries
                                                       International          China Fishery         International            N.S. Hong           Super investment            Smart Group                                                                                                                      Target Shipping
                    October 31, 2018                  Holdings Limited        Group Limited         Limited                  Investments             Limited                   Limited           CFGL (SINGAPORE)             Fortress Agents       Ocean Expert International    Growing Management          Limited (HONG
                                                        (Bermuda)             (CAYMAN)              (SAMOA)                  (BVI) Limited         (CAYMAN)                  (CAYMAN)              Private Limited             Limited (BVI)              Limited (BVI)              Limited (BVI)               KONG)
                                                          16-11890              16-11895                16-11896               16-11899              16-11903                  16-11910               16-11915                   16-11916                    16-11917                  16-11919                  16-11920
                                                                     4.00                  5.00                     8.00                  3.00                   2.00                     7.00                        6.00
ASSETS:
CURRENT ASSETS
Cash                                                                 165                   -                    298,267                  -                        -                                                 25,111                  -                               -                           -                     -
Accounts Receivable (net)                                            -                     -                        -                    -                        -                      -                             -                    -                               -                           -                     -
Prepaid Expenses                                                  31,606                   -                        -                  5,046                      -                      -                             -                    -                               -                           -                     -
Fee Advances                                                     268,551                   -                        -                    -                        -                      -                             -                    -                               -                           -                     -
Prepaid income and property tax                                      -                     -                        -                    -                        -                      -                           6,175                  -                               -                           -                     -
Due from Affiliates                                          565,415,574           884,844,084            1,265,145,984            4,201,733                      -              816,392,303                     1,066,307          185,588,132                     565,786,661                      11,600                 4,925
Other Current Assets                                                 -                  97,500              720,790,389                  -                        -                      -                             -             34,091,494                             -                     1,935,161                   -
Total Current Assets                                         565,715,896           884,941,584            1,986,234,640            4,206,779                      -              816,392,303                     1,097,593          219,679,626                     565,786,661                   1,946,761                 4,925
PP & E
Leaseholds & Buildings                                               -                      -                       -                     -                       -                       -                      4,910,252                    -                             -                                                 -
Construction in Process                                              -                      -                       -                     -                       -                       -                            -                      -                             -                           -                     -
Furniture and fixtures                                               -                      -                       -                     -                       -                       -                        370,999                    -                             -                                                 -
Other                                                                -                      -                       -                     -                       -                       -                            -                      -                             -                                                 -
Less: Accumulated Depreciation                                       -                      -                       -                     -                       -                       -                       (976,597)                   -                             -                                                 -
Total PP & E, Net                                                    -                      -                       -                     -                       -                       -                      4,304,654                    -                             -                           -                     -
Other Assets
Held to maturity Financial investments                         1,243,590              3,059,583                     -                    -                      -                        -                             -                      -                             -                           -                     -
Investments in subsidiaries                                    5,375,117                      1                     518          240,380,056            418,305,842               30,504,740                           -                      -                             -                           -                     -
Investment properties                                                -                      -                       -                    -                      -                        -                       2,948,715                    -                             -                           -
Total Non-Current Assets                                       6,618,706              3,059,584                     518          240,380,056            418,305,842               30,504,740                     2,948,715                    -                             -                           -                     -

TOTAL ASSETS                                                 572,334,602           888,001,168            1,986,235,158          244,586,835            418,305,842              846,897,043                     8,350,961          219,679,626                     565,786,661                   1,946,761                 4,925

LIABILITIES AND OWNER EQUITY LIABILITIES
LIABILITIES NOT SUBJECT TO COMPROMISE

Accounts Payable                                                     -                      -                       -                     -                       -                      -                             -                      -                             -                          -                      -
Accrued Expenses and Other current liabilities                 5,430,188                708,235                     -                     -                       -                      -                         458,658                    -                             -                          -                      -
Due to Affiliates                                                200,000              1,226,762                 965,922                   -                     8,024                  9,980                     1,159,080                  2,028                         2,028                      3,664                  4,873
Bank interest payable (bank overdraft)                               -                      251                     -                     -                       -                      -                             -                      -                             -                          -                      -

TOTAL POST-PETITION LIABILITIES                                5,630,188              1,935,248                 965,922                   -                     8,024                  9,980                     1,617,739                  2,028                         2,028                      3,664                  4,873

LIABILITIES SUBJECT TO COMPROMISE

Accounts Payable                                               2,006,567              3,225,932             157,803,906                  -                      -                        -                           8,588                  -                               -                  51,587,338                   -
Due to Affiliates                                              4,058,500             23,566,113           2,280,607,736          241,157,132            291,536,146              889,198,218                     5,577,123              227,462                             -                  39,276,280             4,390,865
Bank Loans                                                           -                      -                28,411,516                  -                      -                        -                             -                    -                               -                         -                     -
Bank overdrafts                                                      -                      -                       -                    -                      -                        -                             -                    -                               -                         -                     -
Tax payable (2)                                                      -                      -                       -                    -                      -                        -                             -                    -                               -                         -                     -
Singapore dollar bonds                                               -                      -                       -                    -                      -                        -                             -                    -                               -                         -                     -
Financial Guarantee Contract                                         -                      -                       -                    -                      -                        -                             -                    -                               -                         -                     -
Other                                                                -                      -                     5,000                  -                      -                        100                           -             31,003,764                     127,726,213                       -                     -


TOTAL PRE-PETITION LIABILITIES                                 6,065,067             26,792,045           2,466,828,158          241,157,132            291,536,146              889,198,318                     5,585,711           31,231,226                     127,726,213                90,863,618             4,390,865

TOTAL LIABILITIES                                             11,695,256             28,727,294           2,467,794,081          241,157,132            291,544,170              889,208,298                     7,203,450           31,233,254                     127,728,241                90,867,281             4,395,738

OWNERS' EQUITY
Share Capital                                                  90,809,013            184,171,909                       1,000               10,000               1,000                      1                            1                     2                               1                          1                     0
Amount convertible to Shares                                           -                      -                          -              4,058,500                 -                      -                            -                     -                               -                          -                     -
Share Premium                                                 427,758,273            646,805,588                         -                    -            30,503,637                    -                            -                     -                               -                          -                     -
Contributed Surplus                                              5,028,818                    -                          -                    -                   -                      -                            -                     -                               -                          -                     -
Properties Revaluation Reserve                                         -                      -                          -                    -                   -                      -                     4,072,551                    -                               -                          -                     -
Retained Earnings                                              37,043,242             28,296,378               (481,559,923)             (638,797)         96,257,035            (42,311,256)                 (2,925,040)           188,446,370                     438,058,419                (88,920,522)           (4,390,813)
NET OWNERS' EQUITY                                            560,639,347            859,273,875               (481,558,923)            3,429,703         126,761,672            (42,311,255)                  1,147,512            188,446,372                     438,058,420                (88,920,521)           (4,390,813)
TOTAL LIABILITIES AND OWNERS' EQUITY                          572,334,602            888,001,168              1,986,235,158           244,586,835         418,305,842           846,897,043                    8,350,961            219,679,626                     565,786,661                  1,946,761                 4,925
                                                      Note: See Notes to Monthly Operating Report.
                                                      (1) The Company's non-Debtor affiliates are not included in the financial statements and supplemental information contained herein,
                                                          and accordingly, do not represent the consolidated financial results of the PA Organization.
                                                      (2) This is the amount stated on the tax collection letter raised by Hong Kong Inland Revenue Department for year of assessment 2013/14 and 2014/15 on October 27, 2017.


                                                                                                                                                                        32
                                                      16-11895-jlg                       Doc 1382                  Filed 11/16/18 Entered 11/16/18 17:01:36                                                                       Main Document                                                      MOR 3 BALANCE SHEET
                                                                                                                                Pg 39 of 42                                                                                                                                                             OCTOBER 31, 2018

In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Balance Sheet
(Unaudited)
Case No. 16-11895 (JLG)
10/31/2018

                                                                12                           13                         14                             15                           16               17              18                  19             20              21             22             23
                                                                                                                                                                                                                                    Pacific Andes
                                                                                                                                             Pacific Andes Resources                                               Zhonggang       International                     Chiksano        Clamford         Excel
                    October 31, 2018                  Chanery Investment Inc.       Champion Maritime Ltd       South Pacific Shipping        Development Limited             Nouvelle Foods Golden Target         Fisheries      Holdings (BVI)     Admired        Management       Holding        Concept
                                                              (BVI)                        (BVI)                Agency Ltd. (BVI)                   (Bermuda)                International Ltd Pacific Limited      Limited           Limited     Agents Limited     Limited         Limited        Limited
                                                             16-11921                      16-11922                   16-11924                      16-12739                     17-10733         17-10734         17-11020          17-11021        17-11206        17-11207        17-11208       17-11209

ASSETS:
CURRENT ASSETS
Cash                                                                         -                           -                           -                          35,233                      -             11,987              -              -               -                -             7,594           -
Accounts Receivable (net)                                                    -                           -                           -                             -                        -                -                -              -               -                -               -             -
Prepaid Expenses                                                             -                           -                           -                             -                                                          -              -               -                -               -             -
Fee Advances                                                                 -                           -                           -                             -                       -              -                   -              -               -                -               -             -
Prepaid income and property tax                                              -                           -                           -                             -                       -              -                   -              -               -                -               -             -
Due from Affiliates                                                   89,147,456                  25,419,169                 266,417,044                 1,113,083,743               6,349,456        100,785                 -      875,629,502       9,957,385       23,364,130             -       3,138,215
Other Current Assets                                                   3,438,136                     650,445                     805,156                        39,007                     -           26,913                 -          138,566             -                -               -             -
Total Current Assets                                                  92,585,592                  26,069,614                 267,222,200                 1,113,157,982               6,349,456        139,685                 -      875,768,068       9,957,385       23,364,130           7,594     3,138,215
PP & E
Leaseholds & Buildings                                                 4,328,201                         -                            -                              -                      -                -                -                 -               -               -               -              -
Construction in Process                                                                                  -                            -                              -                      -                -                -                 -               -               -               -              -
Furniture and fixtures                                                 4,654,271                         -                            -                              -                      -                -                -                 -               -               -               -              -
Other                                                                                                    -                            -                              -                      -                -                -                 -               -               -               -              -
Less: Accumulated Depreciation                                          (920,857)                        -                            -                              -                      -                -                -                 -               -               -               -              -
Total PP & E, Net                                                      8,061,615                         -                            -                              -                      -                -                -                 -               -               -               -              -
Other Assets
Held to maturity Financial investments                                       -                           -                            -                              -                      -           30,575             -                 -                  -               -            -                 -
Investments in subsidiaries                                            2,000,000                   5,349,752                          -                                  1                  -      376,235,098      12,940,152        70,367,225                -               -    580,192,215               -
Investment properties                                                        -                                                        -                              -                      -              -               -                 -                  -               -                              -
Total Non-Current Assets                                               2,000,000                   5,349,752                          -                                  1                  -      376,265,674      12,940,152        70,367,225                -               -    580,192,215               -

TOTAL ASSETS                                                         102,647,207                  31,419,366                 267,222,200                 1,113,157,983               6,349,456     376,405,359      12,940,152       946,135,293       9,957,385       23,364,130    580,199,809      3,138,215

LIABILITIES AND OWNER EQUITY LIABILITIES
LIABILITIES NOT SUBJECT TO COMPROMISE

Accounts Payable                                                            -                            -                           -                               -                      -                -              -                -               -                 -              -              -
Accrued Expenses and Other current liabilities                            3,518                          -                       249,318                           2,500                    -                -              -                -               -                 -              -              -
Due to Affiliates                                                       115,890                        3,654                     158,013                       1,424,148                 17,909           21,618          1,950        3,124,770           2,669             2,028          4,183          2,669
Bank interest payable (bank overdraft)                                      -                            -                           -                               -                   25,065              -              -                -               -                 -              -              -

TOTAL POST-PETITION LIABILITIES                                         119,408                        3,654                     407,331                       1,426,648                 42,974           21,618          1,950        3,124,770           2,669             2,028          4,183          2,669

LIABILITIES SUBJECT TO COMPROMISE

Accounts Payable                                                      96,894,674                         -                    27,701,905                            -                      -               -               -                 -        96,130,462        9,286,791            -               -
Due to Affiliates                                                      3,445,307                  32,599,699                 390,033,482                        931,836              4,293,247     326,269,879       1,649,644       950,893,204           1,378            1,378    554,701,756           1,378
Bank Loans                                                                   -                     1,478,224                         -                              -                      -               -               -                 -               -                -              -               -
Bank overdrafts                                                              -                           -                           -                              -                  129,404             -               -                 -               -                -              -               -
Tax payable (2)                                                              -                           -                           -                        2,012,419                    -               -               -                 -               -                -              -               -
Singapore dollar bonds                                                       -                           -                           -                      143,998,974                    -               -               -                 -               -                -              -               -
Financial Guarantee Contract                                                 -                           -                           -                              -                      -               -               -                 -               -                -              -               -
Other                                                                        -                           -                     2,669,272                     15,596,525              1,825,186       6,494,780             -           8,302,786             -                -              -               -
                                                                                                                                                                                                                                                             -                -              -               -

TOTAL PRE-PETITION LIABILITIES                                       100,339,981                  34,077,923                 420,404,659                    162,539,754              6,247,836     332,764,658       1,649,644       959,195,990      96,131,841        9,288,170    554,701,756           1,378

TOTAL LIABILITIES                                                    100,459,389                  34,081,577                 420,811,990                    163,966,403              6,290,810     332,786,277       1,651,594       962,320,759      96,134,510        9,290,198    554,705,939           4,047

OWNERS' EQUITY
Share Capital                                                                  1                           2                            1                  313,631,942                       1           9,340          10,000                 1             125                1              1            125
Amount convertible to Shares                                                 -                           -                            -                            -                       -               -               -                 -               -                -              -              -
Share Premium                                                                -                           -                            -                    553,657,245                     -        27,959,362             -                 -               -                -              -              -
Contributed Surplus                                                          -                           -                            -                            -                       -               -               -                 -               -                -              -              -
Properties Revaluation Reserve                                         3,979,534                         -                            -                            -                       -               -               -                 -               -                -              -              -
Retained Earnings                                                     (1,791,717)                 (2,662,213)                (153,589,791)                  81,902,394                  58,645      15,650,380      11,278,558       (16,185,468)    (86,177,250)      14,073,931     25,493,869      3,134,042
NET OWNERS' EQUITY                                                     2,187,818                  (2,662,211)                (153,589,790)                 949,191,580                  58,646      43,619,082      11,288,558       (16,185,467)    (86,177,125)      14,073,932     25,493,870      3,134,167
TOTAL LIABILITIES AND OWNERS' EQUITY                                 102,647,207                  31,419,366                  267,222,200                1,113,157,983               6,349,456     376,405,359      12,940,152       946,135,293       9,957,385       23,364,130    580,199,809      3,138,215




                                                                                                                                                               33
                                                      16-11895-jlg                           Doc 1382               Filed 11/16/18 Entered 11/16/18 17:01:36                                                                  Main Document                                   MOR 3 BALANCE SHEET
                                                                                                                                 Pg 40 of 42                                                                                                                                     OCTOBER 31, 2018

In re: China Fishery Group Limited (CAYMAN) et. al.
(Jointly Administered)
Balance Sheet
(Unaudited)
Case No. 16-11895 (JLG)
10/31/2018

                                                          24                   25                   26              27                28                29               30                31                 32                33                34             35
                                                                          Grand Success                                                                                                                                                          Superb
                                                       Gain Star           Investment           Hill Cosmos      Loyal Mark       Metro Island     Mission Excel       Natprop           Pioneer           Sea Capital      Shine Bright        Choice          Toyama
                    October 31, 2018                  Management       (Singapore) Private     International     Holdings        International     International     Investments        Logistics        International     Management        International     Holdings
                                                       Limited               Limited              Limited         Limited           Limited           Limited          Limited          Limited             Limited          Limited            Limited        Limited
                                                       17-11210             17-11211             17-11212        17-11213          17-11214          17-11215         17-11216          17-11217           17-11218          17-11219          17-11220        17-11221

ASSETS:
CURRENT ASSETS
Cash                                                            -                      -                    -             -                 -                 -                   -                -                -                -                    -            122
Accounts Receivable (net)                                       -                      -                    -             -                 -                 -                   -                -                -                -                    -            -
Prepaid Expenses                                                -                      -                    -             -                 -                 -                   -                -                -                -                    -            -
Fee Advances                                                    -                      -                    -             -                 -                 -                   -                -                -                -                    -            -
Prepaid income and property tax                                 -                      -                    -             -                 -                 -                   -                -                -                -                    -            -
Due from Affiliates                                      36,144,486            427,965,368                  -     110,988,950        17,879,594        10,767,448             350,710              -        122,797,292       16,503,652                  -    152,013,753
Other Current Assets                                          5,695                    -                    -             -                 -                 -                   -                -                -                -                    -            -
Total Current Assets                                     36,150,181            427,965,368                  -     110,988,950        17,879,594        10,767,448             350,710              -        122,797,292       16,503,652                  -    152,013,875
PP & E
Leaseholds & Buildings                                            -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Construction in Process                                           -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Furniture and fixtures                                            -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Other                                                             -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Less: Accumulated Depreciation                                    -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Total PP & E, Net                                                 -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Other Assets
Held to maturity Financial investments                            -                      -                  -               -                 -                 -             349,744              -                  -                 -                 -               -
Investments in subsidiaries                                       -                      -                  -               -                 -                 -              12,826                                 -                 -                 -               -
Investment properties                                             -                      -                  -               -                 -                 -                 -                -                  -                 -                 -               -
Total Non-Current Assets                                          -                      -                  -               -                 -                 -             362,570              -                  -                 -                 -               -

TOTAL ASSETS                                             36,150,181            427,965,368                  -     110,988,950        17,879,594        10,767,448             713,280              -        122,797,292       16,503,652                  -    152,013,875

LIABILITIES AND OWNER EQUITY LIABILITIES
LIABILITIES NOT SUBJECT TO COMPROMISE

Accounts Payable                                                 -                       -                 -               -                 -                 -                  -                -                 -                 -               -                -
Accrued Expenses and Other current liabilities                   -                       -                 -               -                 -                 -                  -                -                 -                 -               -                -
Due to Affiliates                                              2,028                   5,089             3,328           2,028             2,669             2,028              3,425            3,328             1,137             2,028           3,328            3,328
Bank interest payable (bank overdraft)                           167                     -                 -               -                 -                 -                  -                -                 167               -               -                -

TOTAL POST-PETITION LIABILITIES                                2,195                   5,089             3,328           2,028             2,669             2,028              3,425            3,328             1,304             2,028           3,328            3,328

LIABILITIES SUBJECT TO COMPROMISE

Accounts Payable                                          4,658,167                    -                  -                -                 -         13,442,964                 -                -         69,739,970          732,740                -          774,883
Due to Affiliates                                             8,353             16,832,981          2,226,996            2,658             1,378            3,140               1,727           34,657           96,816            2,658          3,446,518    151,323,869
Bank Loans                                                      -                      -                  -                -                 -                -                   -                -                -                -                  -              -
Bank overdrafts                                                 111                    -                  -                -                 -                -                   -                -                111              -                  -              -
Tax payable (2)                                                 -                      -                  -                -                 -                -                   -                -                -                -                  -              -
Singapore dollar bonds                                          -                      -                  -                -                 -                -                   -                -                -                -                  -              -
Financial Guarantee Contract                                    -                      -                  -                -                 -                -                   -                -                -                -                  -              -
Other                                                           -                      -                  -                -                 -                -                   -                -                -                -                  -              -
                                                                -                      -                  -                -                 -                -                   -                -                -                -                  -              -

TOTAL PRE-PETITION LIABILITIES                            4,666,631             16,832,981          2,226,996            2,658             1,378       13,446,104               1,727           34,657       69,836,897          735,398          3,446,518    152,098,752

TOTAL LIABILITIES                                         4,668,826             16,838,070          2,230,325            4,686             4,047       13,448,132               5,152           37,985       69,838,201          737,426          3,449,846    152,102,080

OWNERS' EQUITY
Share Capital                                                     1                781,251                  1               1               125                 1                   1             2                   1                1                  1            100
Amount convertible to Shares                                    -                      -                  -               -                 -                 -                   -             -                   -                -                  -              -
Share Premium                                                   -              400,218,750                -               -                 -                 -                   -             -                   -                -                  -              -
Contributed Surplus                                             -                      -                  -               -                 -                 -                   -             -                   -                -                  -              -
Properties Revaluation Reserve                                  -                      -                  -               -                 -                 -                   -             -                   -                -                  -              -
Retained Earnings                                        31,481,354             10,127,297         (2,230,326)    110,984,263        17,875,422        (2,680,685)            708,127       (37,987)         52,959,090       15,766,226         (3,449,847)       (88,305)
NET OWNERS' EQUITY                                       31,481,355            411,127,298         (2,230,325)    110,984,264        17,875,547        (2,680,684)            708,128       (37,985)         52,959,091       15,766,227         (3,449,846)       (88,205)
TOTAL LIABILITIES AND OWNERS' EQUITY                     36,150,181            427,965,368                -       110,988,950        17,879,594        10,767,448             713,280           -           122,797,292       16,503,652                -      152,013,875




                                                                                                                                                              34
              16-11895-jlg               Doc 1382                 Filed 11/16/18 Entered 11/16/18 17:01:36                                                                Main Document
                                                                               Pg 41 of 42
                                                                                                                                                                                MOR 4
In re: China Fishery Group Limited (CAYMAN) et. al.                                                                                                       Case No. 16-11895 (JLG)
(Jointly Administered)                                                                                                                       Reporting Period: October 31, 2018

                                                                       STATUS OF POSTPETITION TAXES




                                                                                  Amount
                                                          Beginning Tax          Withheld or
                      Federal                               Liability             Accrued           Amount Paid            Date Paid               Check No.              Ending Tax Liability
Withholding
FICA-Employee                                           No employee withholding taxes required for Debtors' jurisdictions.
FICA-Employer
Unemployment
Income                                                                                                                                                                                           -
Other
                                 Total Federal Taxes $                 -     $             -       $           -                                                      $                          -
State and Local
Withholding (1)                                                   426,508                  -                   -                     -                        -                            426,508
Sales & Use                                                           -                    -                   -                     -                        -                                  -
State Income Tax                                                      -                    -                   -                     -                        -                                  -
Excise                                                                -                    -                   -                     -                        -                                  -
Unemployment                                                          -                    -                   -                     -                        -                                  -
Real & Personal Property                                              -                    -                   -                     -                        -                                  -
Other                                                                 -                    -                   -                     -                        -                                  -
                                Total State and Local             426,508                  -                   -                                                                           426,508
Total Taxes                                              $        426,508    $                 -   $               -   $                 -     $                  -   $                    426,508



                                                              SUMMARY OF UNPAID POSTPETITION DEBTS (1)



Number of Days Past Due                                      Current                0-30               31-60                 61-90                  Over 90                      Total
Accounts Payable & Accrued Expenses                      $              -    $              -      $             -     $             -         $             -        $                           -
Wages Payable                                            $              -    $              -      $             -     $             -         $       249,318                              249,318
Taxes Payable (1)                                        $              -    $              -      $             -     $             -         $       426,508                              426,508
Bank interest payable (bank overdraft)                   $              -    $          1,500      $         1,411     $         1,441         $        21,298                               25,650
Rent/Leases - Building                                   $              -    $              -      $             -     $             -         $             -                                  -
Rent/Leases - Equipment                                  $              -    $              -      $             -     $             -         $             -                                  -
Secured Debt/Adequate Protection Payments                $              -    $              -      $             -     $             -         $             -                                  -
Professional Fees                                        $        162,489    $        222,959      $       296,571     $       305,220         $     4,442,949                            5,430,188
Amounts due to Insiders and Affiliates (2)               $              -    $        216,039      $       324,295     $       339,682         $     7,615,596                            8,495,611
Other - Accruals                                         $              -    $         23,382      $             -     $        10,192         $       712,829                              746,403
Total Postpetition Debts                                 $        162,489    $        463,879      $       622,277     $       656,536         $    13,468,499        $                  15,373,679

Notes:
(1) This above amount relates to the provision of a 30% statutory local governmental withholding tax in Peru for services provided by CFGLS to CFG Investment SAC and
Corporacion Pesquera Inca SAC. The amount will be due when CFG Investment SAC and Corporacion Pesquera Inca SAC resolves the outstanding receivable related
to service provided by CFGLS.
(2) Includes: “Insiders” as defined in 11 U.S.C. Section 101(31) and affiliates.




                                                                                                   MOR-4
             16-11895-jlg                Doc 1382               Filed 11/16/18 Entered 11/16/18 17:01:36                                              Main Document
                                                                             Pg 42 of 42
                                                                                                                                                                       MOR 5

In re: China Fishery Group Limited (CAYMAN) et. al.                                                                                Case No.                     16-11895 (JLG)
(Jointly Administered)                                                                                                     Reporting Period:                   October 31, 2018

                                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Accounts Receivable Reconciliation                                                                                                                           Debtor
Net Accounts Receivable at the beginning of the reporting period                                  $                               445,596      Chiksano Management Limited
                                                                                                  $                            18,391,054      Excel Concept Limited
                                                                                                  $                             1,844,816      Gain Star Management Limited
                                                                                                  $                            78,379,322      Loyal Mark Holdings Limited
                                                                                                  $                           235,883,663      Metro Island International Ltd
                                                                                                  $                            11,823,271      Sea Capital International Ltd
                                                                                                  $                            24,942,364      Shine Bright Management Ltd
+ Amounts billed during the period                                                                                                    -
- Amounts collected during the period                                                                                                 -
- Allowances, Reserves & Write-Offs                                                               $                           371,710,085
Net Accounts Receivable at the end of the reporting period                                        $                                     -
Accounts Receivable Aging (Gross)
0 - 30 days old                                                                                   $                                     -
31 -60 days old                                                                                                                       -
61 - 90 days old                                                                                                                      -
91+ days old                                                                                      $                           371,710,085
Adjustments & Write-Offs(1)                                                                                                           -
Total Accounts Receivable (Gross)                                                                 $                           371,710,085
- Unapplied Cash                                                                                                                      -
- Bad Debt Reserve                                                                                $                           371,710,085
- Sales Return Reserve                                                                                                                -
- Sequester Reserve                                                                                                                   -
- Contractual Allowances                                                                                                              -
+ Other AR Activity                                                                                                                   -
Accounts Receivable (Net)                                                                         $                                     -




Must be completed each month                                                                                         Yes                                     No
   1. Have any assets been sold or transferred
   outside the normal course of business this
   reporting period? If yes, provide an                                                                                                                       X
   explanation below.

     2. Have any funds been disbursed from any
     account other than a debtor in possession
     account this reporting period? If yes, provide
                                                                                                                                                              X
     an explanation below.



     3. Have all post petition tax returns been
     timely filed? If no, provide an explanation                                                                     (1)
     below.

     4. Are workers compensation, general
     liability and other necessary insurance
     coverages in effect? If no, provide an                                                                           X
     explanation below.

     5. Has any bank account been opened during
     the reporting period? If yes, provide
     documentation identifying the opened
     account(s).
                                                                                                                                                              X




(1) Debtors have filed all required returns to date, with the exception of PAIH's, PARD's and CFIL's tax return. Debtor is waiting for the
completion of its annual audited financial statements. Upon completion, the return will be filed.


                                                                                            MOR-5
